
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



CREDIT AGREEMENT




KODIAK OIL & GAS (USA) INC.

And

BANK OF THE WEST



September 11, 2008

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   


CREDIT AGREEMENT

  1

RECITAL

 
1

AGREEMENT

 
1

I. Definitions and References

 
1  

Section 1.1. Defined Terms

  1  

Section 1.2. Incorporation of Exhibits

  7  

Section 1.3. Amendment of Defined Instruments

  7  

Section 1.4. References and Titles

  7  

Section 1.5. Calculations and Determinations

  7

II. The Loans

 
7  

Section 2.1. The Revolving Loan

  7  

Section 2.2. The Note; ISDA Agreement; Interest

  8  

Section 2.3. Mandatory Principal Payments

  9  

Section 2.4. Voluntary Prepayments

  9  

Section 2.5. Termination of Agreement

  9  

Section 2.6. Payments to BOTW

  9  

Section 2.7. Use of Proceeds

  9  

Section 2.8. Borrowing Base Procedures

  10

III. Security; Fees; LIBOR Provisions; Taxes; Increased Capital

 
10  

Section 3.1. The Security

  10  

Section 3.2. Perfection and Protection of Security Interests and Liens

  10  

Section 3.3. Bank Accounts and Offset

  10  

Section 3.4. Fees

  10  

Section 3.5. Special LIBOR Provisions

  11  

Section 3.6. Increased Capital Costs

  12  

Section 3.7. Taxes

  12  

Section 3.8. Obligations Absolute

  13  

Section 3.9. Indemnification

  13  

Section 3.10. Liability of BOTW

  13

IV. Conditions Precedent to Loans

 
14  

Section 4.1. Initial Conditions Precedent

  14  

Section 4.2. Additional Conditions Precedent

  14

V. Representations and Warranties

 
15  

Section 5.1. Borrower's Representations and Warranties

  15  

Section 5.2. Representations by BOTW

  17

VI. Covenants of Borrower

 
17  

Section 6.1. Affirmative Covenants

  17  

Section 6.2. Negative Covenants

  21

VII. Events of Default and Remedies

 
23  

Section 7.1. Events of Default

  23  

Section 7.2. Remedies

  25  

Section 7.3. Indemnity

  25

VIII. Miscellaneous

 
26  

Section 8.1. Waiver and Amendment

  26

i

--------------------------------------------------------------------------------



 
   
 

Section 8.2. Survival of Agreements; Cumulative Nature

  26  

Section 8.3. Notices. All

  26  

Section 8.4. Parties in Interest

  27  

Section 8.5. Governing Law

  27  

Section 8.6. Limitation on Interest

  27  

Section 8.7. Severability

  27  

Section 8.8. Counterparts

  27  

Section 8.9. Conflicts

  28  

Section 8.10. Entire Agreement

  28  

Section 8.11. Waiver of Jury Trial

  28  

Section 8.12. USA Patriot Act Notice

  29

EXHIBIT A (PROMISSORY NOTE)

   

EXHIBIT B (ADVANCE REQUEST)

   

EXHIBIT C (REQUEST FOR ISSUANCE OF LETTER OF CREDIT)

   

EXHIBIT D (INTEREST RATE ELECTION)

   

EXHIBIT E (COMPLIANCE REPORT)

   

SCHEDULE A (BORROWING BASE PROPERTIES)

   

ii

--------------------------------------------------------------------------------






CREDIT AGREEMENT


        THIS CREDIT AGREEMENT, dated as of September 11, 2008, is by and between
KODIAK OIL & GAS (USA) INC., a Colorado corporation ("Borrower"), and BANK OF
THE WEST, a national banking association ("BOTW").

RECITAL

        Borrower and BOTW desire that this Credit Agreement be executed and
delivered in order to provide for the terms upon which BOTW will make available
to Borrower a revolving line of credit and will issue letters of credit upon the
request of Borrower and by which such revolving line of credit and letters of
credit will be governed and repaid.


AGREEMENT


        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:


I.    DEFINITIONS AND REFERENCES


        SECTION 1.1.    DEFINED TERMS.    As used in this Agreement, each of the
following terms shall have the meaning given it in this Section 1.1 or in the
sections and subsections referred to below:

        "Adjusted EBITDA" means, for any applicable period: (a) net income for
such period, excluding any and all gains and losses from any mark-to-market of
unliquidated commodity hedge contracts, any and all gains and losses from the
sale of capital assets and any other item properly classified as an
"extraordinary item" or the "discontinuance of a business" in accordance with
GAAP, plus (b) the following, to the extent, and only to the extent, that they
have been deducted in computing net income for such period: interest expenses,
income taxes, depreciation, depletion, amortization, exploration expenses and
other non-cash and non-recurring charges, all determined in accordance with
GAAP.

        "Advance" means an advance of funds by BOTW to or for the account of
Borrower pursuant to Section 2.1 below.

        "Affiliate" means, as to any Person, each Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, that Person; provided that, for
the purposes of this definition, a Person shall be deemed to control another
Person if the controlling Person possesses, directly or indirectly, the power to
direct or control the direction of the management and policies of such entity,
whether through the ownership of capital stock, partnership or membership
interests or other interests therein, by contract or otherwise, and shall
include without limitation any general partner or any controlling stockholder,
controlling member or controlling owner thereof.

        "Agreement" means this Credit Agreement.

        "Applicable Environmental Law" means any law, order, rule or regulation
pertaining to health or the environment (as the same now exist or are hereafter
enacted and/or amended), including without limitation the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (as amended,
hereinafter called "CERCLA"), the Resource Conservation and Recovery Act of
1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal
Act Amendments of 1980 and the Hazardous and Solid Waste Amendments of 1984 (as
amended, hereinafter called "RCRA") and applicable state law.

        "Borrower" means Kodiak Oil & Gas (USA) Inc., a Colorado corporation.

1

--------------------------------------------------------------------------------



        "Borrower/BOTW Hedging Obligations" means Hedging Obligations incurred
by Borrower to BOTW in connection with any one or more hedging transactions of
Borrower arranged through BOTW and as to which BOTW is acting as the
counterparty.

        "Borrower's Funded Debt Ratio" means, at any time, the ratio of: (a) the
outstanding balance at that time of any and all interest-bearing indebtedness
owed by Borrower (including without limitation any and all outstanding Advances
hereunder and any and all Subordinated Debt); to (b) Borrower's Tangible Net
Worth.

        "Borrower's Tangible Net Worth" means, at any time, as to Borrower:

        (a)   the equity in Borrower owned by the members, shareholders,
partners or other owners of Borrower, determined in accordance with GAAP
(excluding assets and liabilities resulting from any mark-to-market of
unliquidated commodity hedge contracts), less

        (b)   goodwill and any and all other intangible assets of Borrower,
determined in accordance with GAAP.

        "Borrowing Base" means, at any time, the aggregate loan value of all
Borrowing Base Properties, as then most recently determined by BOTW, in its sole
discretion, pursuant to Section 2.8 below, using such assumptions as to pricing,
discount factors, discount rates, expenses and other factors as BOTW customarily
uses as to borrowing base oil and gas loans at the time of such determination,
such amount to be included in a Borrowing Base Notice sent to Borrower; provided
that the Borrowing Base shall be set at $5,000,000 as of the date of this
Agreement.

        "Borrowing Base Notice" means a written notice sent to Borrower by BOTW
notifying Borrower of the Borrowing Base determined by BOTW for the upcoming
Borrowing Base Period or other period.

        "Borrowing Base Period" means: (a) the time period from the date of this
Agreement through October 31, 2008; (b) thereafter, each six-month period
beginning on May 1 or November 1 of each year, until the latest May 1 or
November 1 preceding the Maturity Date (Revolving); and (c) thereafter, the time
period from the latest May 1 or November 1 preceding the Maturity Date
(Revolving) through the Maturity Date (Revolving).

        "Borrowing Base Properties" means any and all interests of Borrower,
whether now owned or hereafter acquired, in any and all oil and/or gas
properties, wells, gathering systems, processing plants and other rights and
assets relating to the oil and gas leases, in each case as set forth on
Schedule A attached hereto and made a part hereof, to which BOTW now or
hereafter gives value in determining the Borrowing Base.

        "Borrowing Base Usage" means, as of the close of business on any
Business Day, the ratio of: (a)(1) the aggregate amount of all Advances
outstanding hereunder, including any Advances made on that Business Day, plus
(2) the sum of the face amounts of all Letters of Credit, including any Letters
of Credit issued on that Business Day, to (b) the Borrowing Base in effect at
that time.

        "Business Day" means: (a) with respect to the making, prepaying,
repaying or issuance of, or otherwise relating to, any LIBOR Tranche, any day
which is not a Saturday, a Sunday or a legal holiday on which commercial banks
are authorized or required to be closed in Denver, Colorado, in San Francisco,
California or in New York, New York and which is also a day on which dealings
are carried on in the London interbank eurocurrency market, and (b) for all
other purposes hereof, any day which is not a Saturday, a Sunday or a legal
holiday on which commercial banks are authorized or required to be closed in
Denver, Colorado or in San Francisco, California.

        "Collateral" means all tangible or intangible real or personal property
which, under the terms of any Security Document, is or is purported to be
covered thereby or subject thereto.

2

--------------------------------------------------------------------------------



        "Commitment Amount" means, at any time, the lesser of: (a) the Maximum
Loan Amount, or (b) the Borrowing Base at that time.

        "Commitment Fee Rate" means, for any day, 0.50 percentage points per
annum.

        "Current Ratio" means, at any time and from time to time, the ratio of:
(a) Borrower's current assets (including as a current asset any unused
availability under the Revolving Loan, but excluding assets resulting from any
mark-to-market of unliquidated commodity hedge contracts); to (b) the sum of
Borrower's current liabilities (excluding current maturities of the Revolving
Loan and liabilities resulting from any mark-to-market of unliquidated commodity
hedge contracts), all determined in a manner consistent with GAAP.

        "Debt" means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether primary or secondary, direct or indirect,
absolute or contingent.

        "Default" means any Event of Default and any default, event or condition
which would, with the giving of any requisite notice and/or the passage of time,
constitute an Event of Default.

        "Distribution" means any distribution payable in cash or property to any
shareholder of Borrower, or any purchase, redemption or retirement of, or other
payment with respect to, any equity interest in Borrower.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with all rules and regulations promulgated
with respect thereto.

        "ERISA Plan" means any employee pension benefit plan subject to Title IV
of ERISA maintained by any Obligated Person or any Affiliate of any Obligated
Person with respect to which any Obligated Person or any Affiliate of any
Obligated Person has a fixed or contingent liability.

        "Event of Default" has the meaning given such term in Section 7.1 below.

        "Extended Hedging Repayment Date" means, with respect to any
Borrower/BOTW Hedging Obligation payable on any particular Hedging Settlement
Date, such later date (if any such later date is agreed to by the parties in the
relevant confirmation or other document delivered pursuant to or in connection
with the ISDA Agreement) to which Borrower's obligation to make payment or
delivery is extended.

        "Fiscal Quarter" means a three-month period ending on the last day of
March, June, September or December of any year.

        "Fiscal Year" means a twelve-month period ending on December 31 of any
year.

        "GAAP" means those generally accepted accounting principles and
practices which are recognized as such by the Financial Accounting Standards
Board (or any generally recognized successor) and which, in the case of
Borrower: (a) are applied for all periods in a consistent manner, and (b) are
consistently applied for all periods after the date hereof so as to properly
reflect the financial condition, and the results of operations and changes in
financial position, of Borrower.

        "Guarantor" means Kodiak Oil & Gas Corporation or any other guarantor of
the Borrower's obligations hereunder, as applicable.

        "Guaranty" means the Guaranty by Corporation dated as of the date hereof
executed and delivered by the Guarantor, together with any joinders thereto and
any other guaranty agreement executed by the subsidiaries of Borrower, in each
case in form and substance reasonably satisfactory to BOTW.

        "Hedging Obligations" means, with respect to any Person, all liabilities
of such Person under commodity hedge, commodity swap, exchange, collar or cap
agreements, fixed price agreements and all other agreements and arrangements
designed to protect such Person against changes in interest rates

3

--------------------------------------------------------------------------------




and currency exchange rates and fluctuations in the price of oil, gas,
hydrocarbons or other commodities.

        "Hedging Settlement Date" means, with respect to any Borrower/BOTW
Hedging Obligation, the first date upon which, under the ISDA Agreement (and
without consideration of any extensions granted thereunder or in connection
therewith), payment or delivery is due from Borrower to BOTW for any amount
payable in respect of such Borrower/BOTW Hedging Obligation.

        "Initial Advance" means the first Advance of the Revolving Loan.

        "Initial Engineering Report" means the engineering report dated
February 27, 2008, covering some or all of the initial Borrowing Base
Properties, prepared by Borrower.

        "Initial Financial Statement" means the financial statement of Borrower
for the Fiscal Year ended December 31, 2007 and Fiscal Quarter ended June 30,
2008, a copy of which has heretofore been delivered by Borrower to BOTW.

        "Interest Coverage Ratio" means, as of the end of any Fiscal Quarter,
the ratio of: (a) Borrower's Adjusted EBITDA for the four consecutive Fiscal
Quarters ending on that date; to (b) Borrower's interest due under all
interest-bearing indebtedness owed by Borrower (including without limitation any
and all outstanding Advances hereunder and any and all Subordinated Debt) for
the four consecutive Fiscal Quarters ending on that date.

        "Interest Rate Election" means an election delivered by Borrower to BOTW
from time to time in the form of Exhibit D attached hereto and made a part
hereof.

        "ISDA Agreement" means an ISDA Master Agreement hereafter entered into
between Borrower and BOTW governing hedging transactions arranged by BOTW on
behalf of Borrower and as to which BOTW is named as the counterparty.

        "Letter of Credit" means a standby letter of credit issued by BOTW
pursuant to Section 2.1 below.

        "Letter of Credit Fee Rate" means, for any day, the LIBOR Spread then in
effect for such day.

        "LIBOR (Adjusted)" means, with respect to each LIBOR Tranche and the
related LIBOR Interest Period, the rate of interest per annum (rounded, if
necessary, upwards to the next higher 1/100%) determined pursuant to the
following formula:

LIBOR (Adjusted) =   LIBOR (Unadjusted)


--------------------------------------------------------------------------------

1.00 - LIBOR Reserve Percentage

        "LIBOR Interest Period" means, with respect to each LIBOR Tranche, a
time period of one, two, three or six months, as specified in the Interest Rate
Election submitted by Borrower pursuant to Section 2.2(b) below with respect
thereto, beginning on and including the date specified in such Interest Rate
Election (which must be a Business Day) and ending on (but not including, for
the purpose of computing the number of days in the LIBOR Interest Period) the
date which corresponds numerically to such beginning date one, two, three or six
months thereafter (or if such month has no numerically corresponding date, on
the last Business Day of such month); provided that each LIBOR Interest Period
which would otherwise end on a day which is not a Business Day shall end on the
next succeeding Business Day unless such next succeeding Business Day is the
first Business Day of a calendar month, in which case such LIBOR Interest Period
shall end on the Business Day next preceding such numerically corresponding day.
No LIBOR Interest Period may be elected which would end after the Maturity Date
(Revolving).

        "LIBOR Reserve Percentage" means, with respect to any LIBOR Interest
Period, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional

4

--------------------------------------------------------------------------------




adjustments or other scheduled changes in reserve requirements) specified under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System and then applicable to assets or liabilities consisting of and
including "Eurocurrency Liabilities", as currently defined in Regulation D of
the Board of Governors of the Federal Reserve System, having a term
approximately equal or comparable to such LIBOR Interest Period.

        "LIBOR Spread" means, with respect to any LIBOR Tranche, the following:
(a) if the Borrowing Base Usage is less than or equal to 50 percent as of the
close of business on the first day of the LIBOR Interest Period for such LIBOR
Tranche, 1.50 percentage points per annum; (b) if the Borrowing Base Usage is
greater than 50 percent as of the close of business on the first day of the
LIBOR Interest Period for such LIBOR Tranche, 2.00 percentage points per annum.

        "LIBOR Tranche" means a portion of the Revolving Loan outstanding for a
specific LIBOR Interest Period and bearing interest at a fixed rate based upon
LIBOR (Adjusted).

        "LIBOR (Unadjusted)" means, with respect to each LIBOR Tranche and the
related LIBOR Interest Period, the rate of interest per annum determined by BOTW
from Telerate page 3750 (or any successor thereto) as of two Business Days prior
to the first day of such LIBOR Interest Period, in accordance with its customary
practices, to be representative of the rates at which deposits of U.S. dollars
are being offered in the London interbank eurocurrency market for delivery on
the first day of such LIBOR Interest Period in an amount equal or comparable to
the amount of such LIBOR Tranche and for a period of time equal or comparable to
the length of such LIBOR Interest Period. LIBOR (Unadjusted), as determined by
BOTW with respect to a particular LIBOR Tranche, shall be fixed at such rate for
the duration of the associated LIBOR Interest Period. If BOTW is unable so to
determine LIBOR (Unadjusted) for any LIBOR Tranche, or if the associated LIBOR
(Adjusted) would exceed the maximum rate of interest, if any, then permitted to
be charged on the Note under applicable law, Borrower shall be deemed to have
elected to have included in the Prime Rate Portion the portion of the Revolving
Loan that would otherwise have been included in such LIBOR Tranche.

        "Lien" means, with respect to any property or assets, any right or
interest therein of a creditor to secure Debt owed to him or any other
arrangement with such creditor which provides for the payment of such Debt out
of such property or assets or which allows him to have such Debt satisfied out
of such property or assets prior to the general creditors of any owner thereof,
including without limitation any lien, mortgage, security interest, pledge,
deposit, production payment, rights of a vendor under any title retention or
conditional sale agreement or lease substantially equivalent thereto, or any
other charge or encumbrance for security purposes, whether arising by law or
agreement or otherwise, but excluding any right of offset which arises without
agreement in the ordinary course of business.

        "Loan Documents" means this Agreement, the Security Documents, the Note,
the Guaranty, applications for Letters of Credit, Advance requests and all other
agreements, certificates, legal opinions and other documents, instruments and
writings heretofore or hereafter delivered in connection herewith or therewith.

        "Material Adverse Change" means any material adverse change in the
business, operations, properties, results of operations, condition (financial or
otherwise), or prospects of Borrower or the Guarantor, taken as a whole.

        "Maturity Date (Revolving)" means the earlier of: (a) September 11,
2010, or (b) such date on which the Revolving Loan is due and payable in full by
reason of the occurrence of an Event of Default, as established pursuant to
Section 7.1 below.

        "Maximum Loan Amount" means $20,000,000.

        "Note" means a promissory note in the form of Exhibit A attached hereto
and made a part hereof, duly executed and delivered by Borrower, which
promissory note shall evidence Borrower's obligation to repay the Revolving
Loan.

5

--------------------------------------------------------------------------------



        "Obligated Person" means Borrower or any other Person now or hereafter
liable for repayment of any or all of the Obligations, whether by guaranty or
otherwise.

        "Obligations" means all Debt from time to time owing by Borrower to BOTW
under or pursuant to any of the Loan Documents and any Borrower/BOTW Hedging
Obligations. "Obligation" means any part of the Obligations.

        "Oil and Gas Interests" means any and all oil and/or gas properties,
wells, leases, gas gathering systems, processing plants and other related real
and/or personal property and interests now or hereafter owned by Borrower.

        "Outstanding Balance" means, at any time, the outstanding principal
balance of all Advances at that time plus the sum of the face amounts of all
outstanding Letters of Credit at that time.

        "Overborrowed Condition" means, at any time, a condition whereby the
outstanding principal balance of all Advances made hereunder plus the sum of the
face amounts of all Letters of Credit outstanding hereunder exceeds the
Commitment Amount.

        "Payment Date" means the last Business Day of each calendar month,
commencing September 30, 2008.

        "Person" means an individual, corporation, partnership, association,
joint-stock company, trust or trustee thereof, estate or executor thereof,
limited liability company, unincorporated organization or joint venture, court
or governmental unit or any agency or subdivision thereof, or any other legally
recognizable entity.

        "Prime Rate" means the fluctuating interest rate per annum determined
from time to time by BOTW at its principal office in San Francisco, California,
in its sole discretion, and amended as the "Prime Rate" (which may not be the
lowest interest rate charged by BOTW), adjusted effective as of the effective
date of any change in the " Prime Rate" so determined and amended by BOTW (or
any successor thereto). The "Prime Rate" is five percent (5.00%) per annum as of
the date hereof.

        "Prime Rate Portion" means the portion of the Revolving Loan bearing
interest based upon the Prime Rate.

        "Prime Rate Spread" means, for any day, the following: (a) if the
Borrowing Base Usage is less than or equal to 50 percent as of the close of
business on the preceding Business Day, 0.00 percentage points per annum; (b) if
the Borrowing Base Usage is greater 50 percent as of the close of business on
the preceding Business Day, 0.25 percentage points per annum.

        "Release Date" means the earlier of the following two dates: (a) the
date on which the Obligations have been paid and performed in full and the
Security Documents have been released of record, or (b) the date on which the
liens of the Security Documents have been foreclosed or a deed in lieu of such
foreclosure has become fully effective and has been recorded.

        "Revolving Loan" has the meaning given such term in Section 2.1 below.

        "Security Documents" means all security agreements, deeds of trust,
mortgages, chattel mortgages, pledges, guaranties, financing statements,
continuation statements, extension agreements and other agreements or
instruments now, heretofore, or hereafter delivered by any or all of the
Obligated Persons or any other person to BOTW in connection with this Agreement
or any transaction contemplated hereby, to secure or guaranty the payment of any
part of the Obligations or the performance of any other duties and obligations
of any or all of the Obligated Persons under the Loan Documents, whenever made
or delivered.

        "Subordinated Debt" means indebtedness or other obligations of Borrower
in amounts satisfactory to BOTW, to the extent that the rights of the holders
thereof to enforce the indebtedness and other obligations of Borrower thereunder
have been subordinated to the rights of BOTW hereunder or in

6

--------------------------------------------------------------------------------




connection herewith by subordination agreements executed by the holders of the
Subordinated Debt and satisfactory in form and substance to BOTW.

        SECTION 1.2.    INCORPORATION OF EXHIBITS.    All Exhibits attached to
this Agreement are a part hereof for all purposes.

        SECTION 1.3.    AMENDMENT OF DEFINED INSTRUMENTS.    Unless the context
otherwise requires or unless otherwise provided herein, the terms defined in
this Agreement which refer to a particular agreement, instrument or document
also refer to and include all renewals, extensions and modifications of such
agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension or
modification.

        SECTION 1.4.    REFERENCES AND TITLES.    All references in this
Agreement to Exhibits, Schedules, articles, sections, subsections and other
subdivisions refer to the Exhibits, Schedules, articles, sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any subdivisions are for convenience only
and do not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words "this
Agreement", "this instrument", "herein", "hereof", "hereby", "hereunder" and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases "this section"
and "this subsection" and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word "or" has the inclusive
meaning frequently identified by the phrase "and/or". Pronouns in masculine,
feminine and neuter genders shall be construed to include any other gender, and
words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires.

        SECTION 1.5.    CALCULATIONS AND DETERMINATIONS.    All interest
accruing under the Loan Documents shall be calculated on the basis of actual
days elapsed (including the first day but excluding the last) and a year of
360 days. Unless otherwise expressly provided herein or unless BOTW otherwise
consents, all financial statements and reports furnished to BOTW hereunder shall
be prepared and all financial computations and determinations pursuant hereto
shall be made in a manner consistent with the accounting system used in the
preparation of the Initial Financial Statement of Borrower or with another
accounting system agreed to in writing by BOTW.


II.    THE LOANS


        SECTION 2.1.    THE REVOLVING LOAN.    

        (a)   Subject to the other terms and conditions of this Agreement, BOTW
agrees to: (1) make Advances to Borrower from time to time requested upon
written notice to BOTW from Borrower no later than noon, Denver time, at least
one Business Day prior to any Advance, and (2) issue Letters of Credit from time
to time requested upon written notice to BOTW from Borrower no later than three
Business Days prior to the date of issuance of such Letter of Credit.

        (b)   Each request by Borrower for an Advance shall be in the form of
Exhibit B attached hereto and made a part hereof. Each request by Borrower for
the issuance of a Letter of Credit shall be in the form of Exhibit C attached
hereto and made a part hereof and shall be accompanied by an application for
issuance of a letter of credit on BOTW's then-standard form, duly executed by
Borrower.

        (c)   BOTW shall not have any obligation to: (1) make an Advance on or
after the Maturity Date (Revolving), (2) issue or renew a Letter of Credit which
expires after the Maturity Date (Revolving), (3) issue a LIBOR Tranche as to
which the LIBOR Interest Period does not expire prior to the Maturity Date
(Revolving), (4) issue a LIBOR Tranche at any time when five (5) or more prior
LIBOR Tranches remain outstanding, (5) make an Advance in an amount less than
$100,000 or such lesser amount as may constitute the entire remaining
availability of the Revolving

7

--------------------------------------------------------------------------------






Loan, (6) issue a LIBOR Tranche in an amount less than $1,000,000, (7) issue or
renew a Letter of Credit if, after such Letter of Credit is issued or renewed,
the aggregate of the face amounts of all Letters of Credit outstanding would
exceed the Borrowing Base, or (8) make an Advance or issue or renew a Letter of
Credit if, after such Advance is made or such Letter of Credit is issued or
renewed, the Outstanding Balance would exceed the Commitment Amount.

        (d)   Each payment by BOTW under a Letter of Credit shall be deemed to
be an Advance included in the Prime Rate Portion, bearing interest from the date
of such payment, shall be entitled to all benefits of the Security Documents and
shall be subject to all terms of this Agreement and any and all other applicable
Loan Documents.

        (e)   The Advances and Letters of Credit described in this Section 2.1
shall be herein collectively referred to as the "Revolving Loan". Within the
limitations set forth in this Section 2.1 and subject to the other terms and
provisions of this Agreement, Borrower may borrow, repay and reborrow the
Revolving Loan hereunder.

        SECTION 2.2.    THE NOTE; ISDA AGREEMENT; INTEREST.    

        (a)   Borrower's obligation to repay the Revolving Loan, with interest
thereon, shall be evidenced by the Note. Borrower shall enter into the ISDA
Agreement with BOTW. In the event any provision contained in the Note or the
ISDA Agreement conflicts with a provision contained in this Agreement, the
provisions of this Agreement shall control.

        (b)   At any time and from time to time hereafter, if Borrower desires
to include in a LIBOR Tranche all or any portion of the Revolving Loan which is
not already included in a LIBOR Tranche for the relevant time period, Borrower
shall deliver an Interest Rate Election to BOTW at least three Business Days
prior to the first day of the requested LIBOR Interest Period, specifying the
dollar amount it desires to have included in the LIBOR Tranche, the first day of
the requested LIBOR Interest Period and the duration of the requested LIBOR
Interest Period. Any portion of the Revolving Loan that is not included in a
LIBOR Tranche shall be included in the Prime Rate Portion.

        (c)   (1) Except as otherwise provided in (3) below, interest on each
LIBOR Tranche shall accrue at a fixed annual rate equal to LIBOR (Adjusted) with
respect to such LIBOR Tranche plus the applicable LIBOR Spread. (2) Except as
otherwise provided in (3) below, interest on the Prime Rate Portion shall accrue
at a fluctuating annual rate equal to the Prime Rate plus the applicable Prime
Rate Spread. (3) From and after the occurrence, and during the continuance, of
any Event of Default hereunder, interest on overdue principal and (to the extent
permitted under applicable law) overdue interest, whether caused by acceleration
of maturity or otherwise, shall accrue, from the date of occurrence of the Event
of Default until the date the Event of Default is cured, at a fluctuating annual
rate equal to the Prime Rate plus three percentage points per annum.

        (d)   Interest accrued on the Prime Rate Portion shall be due and
payable on each Payment Date. Interest accrued on each LIBOR Tranche shall be
due and payable on the last day of the LIBOR Interest Period for such LIBOR
Tranche; except, in the case of any LIBOR Tranche having a LIBOR Interest Period
in excess of three months, the then-accrued interest on such LIBOR Tranche shall
be due and payable on the three-month anniversary of the first day of such LIBOR
Interest Period and then on the last day of the LIBOR Interest Period for such
LIBOR Tranche.

        (e)   Any then-outstanding interest on the Revolving Loan shall be due
and payable not later than the Maturity Date (Revolving).

8

--------------------------------------------------------------------------------





        SECTION 2.3.    MANDATORY PRINCIPAL PAYMENTS.    

        (a)   If, at any time, the Outstanding Balance shall exceed the
Commitment Amount, Borrower shall, not later than 30 days after written notice
thereof from BOTW: (1) pay the excess to BOTW in a lump sum; or (2) commence
(and thereafter continue) an amortization schedule under which Borrower repays
an amount at least equal to the excess in six equal monthly principal
installments on the last Business Day of each calendar month, which amounts
shall be in addition to the monthly interest payments and any other principal
payments otherwise due, such that the entire excess is paid within six months;
or (3) execute and deliver to BOTW additional mortgages, supplements to
mortgages or other instruments in form and substance reasonably satisfactory to
BOTW, by which Borrower mortgages, pledges or hypothecates to BOTW, or creates a
security interest in for the benefit of BOTW, sufficient additional Oil and Gas
Interests to induce BOTW to make a redetermination of the Borrowing Base such
that the Commitment Amount is increased to an amount no less than the
Outstanding Balance.

        (b)   The outstanding principal balance of the Revolving Loan, together
with all unpaid fees and expenses relating thereto, shall be due and payable not
later than the Maturity Date (Revolving).

        SECTION 2.4.    VOLUNTARY PREPAYMENTS.    Borrower shall have the right
to prepay the Revolving Loan at any time, in whole or in part, without penalty
or premium (except as otherwise described in Section 3.5 below).

        SECTION 2.5.    TERMINATION OF AGREEMENT.    Borrower shall have the
right at any time and from time to time, upon not less than three Business Days'
prior written notice to BOTW, to terminate this Agreement. Upon any termination
of this Agreement, Borrower shall, at the time of such termination, prepay the
Revolving Loan in full, including without limitation all principal, interest,
fees, costs and expenses payable hereunder or in connection herewith, and cause
all outstanding Letters of Credit and all outstanding Borrower/BOTW Hedging
Obligations to be terminated and BOTW released from any and all liabilities
thereunder or in connection therewith. Any such prepayment shall be without
penalty or premium (except as otherwise described in Section 3.5 below).

        SECTION 2.6.    PAYMENTS TO BOTW.    Borrower will pay to BOTW each
payment which Borrower owes under the Loan Documents not later than 12:00 noon,
Denver time, on the due date, in lawful money of the United States of America
and in immediately available funds. Any payment received after such time will be
deemed to have been made on the next following Business Day. Except as otherwise
provided in this Agreement as to LIBOR Tranches, should any such payment become
due and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day, and, in the case of a
payment of principal or past due interest, interest shall accrue and be due and
payable thereon for the period of such extension. Each payment under a Loan
Document shall be due and payable at the place provided therein or, if no
specific place of payment is provided, shall be due and payable at the place of
payment of the Note.

        SECTION 2.7.    USE OF PROCEEDS.    In no event shall the proceeds of
the Revolving Loan be used directly or indirectly for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
"margin stock" (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock or margin securities. Borrower represents and warrants to BOTW that
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit to others for the purpose of purchasing or
carrying such margin stock. The proceeds of the Revolving Loan shall be used
solely for the funding of capital expenditures relating to the acquisition,
exploration, drilling, development and/or workover of oil and gas properties by
Borrower, general working capital purposes, the issuance of Letters of Credit on
terms reasonably acceptable to BOTW and other uses in the ordinary course of
Borrower's business.

9

--------------------------------------------------------------------------------



        SECTION 2.8.    BORROWING BASE PROCEDURES.    Based upon the engineering
reports submitted by Borrower pursuant to Section 6.1(b) below and upon such
other information and data as BOTW deems relevant, BOTW will redetermine the
Borrowing Base as of the first day of each Borrowing Base Period. BOTW and
Borrower shall each have the option to request one (1) unscheduled interim
Borrowing Base review in between each scheduled review date. BOTW shall advise
Borrower of each redetermination of the Borrowing Base by providing to Borrower
a Borrowing Base Notice approximately ten (10) days prior to the effectiveness
of the redetermined Borrowing Base; provided that if, due to any failure by
Borrower to submit in a timely manner any engineering report or other
information required to be submitted by Borrower hereunder or, if requested in
writing by BOTW, any additional information or data needed in connection with a
redetermination of the Borrowing Base or due to any other reason beyond the
control of BOTW, BOTW does not provide a Borrowing Base Notice at the time
described above, then, unless BOTW gives notice to the contrary to Borrower, the
Borrowing Base from the previous period shall be carried over into the new
period until a Borrowing Base Notice has been sent to Borrower by BOTW.


III.    SECURITY; FEES; LIBOR PROVISIONS; TAXES; INCREASED CAPITAL


        SECTION 3.1.    THE SECURITY.    The Obligations will be secured on a
pari passu basis by any and all Security Documents executed and delivered
contemporaneously with the execution and delivery of this Agreement and any
additional Security Documents hereafter delivered by any Obligated Person and
accepted by BOTW. The Liens provided by the Security Documents shall be senior
to and have priority over any other Liens which may arise contemporaneously with
or subsequent to the execution of this Agreement.

        SECTION 3.2.    PERFECTION AND PROTECTION OF SECURITY INTERESTS AND
LIENS.    Borrower will from time to time deliver to BOTW any amendments,
financing statements, continuation statements, extension agreements and other
documents, properly completed and executed (and acknowledged when required) by
Borrower in form and substance reasonably satisfactory to BOTW, which BOTW may
request for the purpose of perfecting, confirming or protecting BOTW's Liens and
other rights in the Collateral.

        SECTION 3.3.    BANK ACCOUNTS AND OFFSET.    To secure the repayment of
the Obligations, Borrower hereby grants to BOTW a security interest, a lien, and
a right of offset, each of which shall be upon and against: (a) any and all
moneys, securities or other property (and the proceeds therefrom) of Borrower
now or hereafter held or received by or in transit to BOTW from or for the
account of Borrower, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, (b) any and all deposits (general or special, time or
demand, provisional or final) of Borrower with BOTW, and (c) any other credits
and claims of Borrower at any time existing against BOTW, including without
limitation claims under certificates of deposit. Upon the occurrence of any
Event of Default, BOTW is hereby authorized to foreclose upon, offset,
appropriate, and apply, at any time and from time to time, without notice to
Borrower other than any notice required under Section 7.1, any and all items
hereinabove referred to against the Obligations (whether or not such Obligations
are then due and payable).

        SECTION 3.4.    FEES.    

        (a)   Borrower shall pay to BOTW, for the time period commencing on the
date hereof through the Maturity Date (Revolving), on the last day of each
calendar quarter prior to the Maturity Date (Revolving) (or, if such last day is
not a Business Day, on the next succeeding Business Day), commencing with the
calendar quarter ending September 30, 2008, and on the Maturity Date (Revolving)
(or, if the Maturity Date (Revolving) is not a Business Day, on the next
succeeding Business Day), for the time period from the end of the last such
calendar quarter through the Maturity Date (Revolving), a commitment fee in an
amount equal to: (1) the

10

--------------------------------------------------------------------------------



Commitment Fee Rate, times (2) the excess, if any, of the Commitment Amount,
over the sum of the aggregate outstanding principal balance of all Advances plus
the face amounts of all outstanding Letters of Credit, computed on a daily basis
for such calendar quarter or other time period, times (3) the length of such
calendar quarter or other time period, expressed as a fraction of a year.

        (b)   Borrower shall pay to BOTW with respect to each Letter of Credit a
fee in an amount equal to the greater of: (1)(A) the applicable Letter of Credit
Fee Rate, as in effect for the Business Day on which such Letter of Credit is
issued, times (B) the face amount of such Letter of Credit, times (C) the term
of such Letter of Credit, expressed in years, or (2) $500.00, which fee shall be
due and payable at the time of issuance (and again at the time of any renewal)
of such Letter of Credit. Any amendment, transfer, negotiation or other fees
related to each Letter of Credit will be paid by Borrower for the account of the
issuing bank, upon the terms of the issuing bank's then current fee policy.

        (c)   Contemporaneously with any and all subsequent increases in the
Borrowing Base hereunder, Borrower shall pay to BOTW a fee in an amount equal
to: (1) 0.0025, times (2) the incremental amount by which the Borrowing Base is
then increased.

        (d)   Upon the execution and delivery of this Agreement, Borrower shall
pay to BOTW a loan origination fee in the amount of $12,500.

        SECTION 3.5.    SPECIAL LIBOR PROVISIONS.    

        (a)   If BOTW shall reasonably determine (which determination shall,
upon notice thereof to Borrower, be conclusive and binding upon Borrower and
BOTW) that the introduction of or any change in or in the interpretation of any
law makes it unlawful, or any central bank or other governmental authority
having jurisdiction asserts that it is unlawful, for BOTW to fund, continue or
maintain any LIBOR Tranche, the obligation of BOTW to fund, continue or maintain
any such LIBOR Tranche shall, upon such determination, forthwith be suspended
until BOTW shall notify Borrower that the circumstances causing such suspension
no longer exist, and all LIBOR Tranches shall automatically be converted into
the Prime Rate Portion at the end of the then-current LIBOR Interest Periods
with respect thereto or sooner, if required by such law or assertion.

        (b)   If BOTW shall reasonably determine that:

        (1)   U.S. Dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not available to BOTW in its relevant market; or

        (2)   By reason of circumstances affecting BOTW's relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBOR Tranches;

then, upon notice from BOTW to Borrower, the obligation of BOTW to include any
portion of the Revolving Loan in a LIBOR Tranche shall forthwith be suspended
until BOTW shall notify Borrower that the circumstances causing such suspension
no longer exist.

        (c)   Borrower agrees to reimburse BOTW for any increase in the cost to
BOTW of, or any reduction in the amount of any sum receivable by BOTW in respect
of, funding, continuing or maintaining (or of its obligation to fund, continue
or maintain) any LIBOR Tranche; provided that the foregoing shall not apply to
increases resulting from general increases in interest rates or general
increases in BOTW's administrative expenses or overhead costs. BOTW shall
promptly notify Borrower in writing of the occurrence of any such event, such
notice to state, in reasonable detail, the reasons therefor and the additional
amount required fully to compensate BOTW for such increased cost or reduced
amount. Such additional amount shall be due and payable by Borrower to BOTW
within fifteen days of Borrower's receipt of such notice, and such notice shall,
in the absence of clear error, be conclusive and binding on Borrower.

11

--------------------------------------------------------------------------------



        (d)   In the event BOTW shall incur any loss or expense (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by BOTW to fund, continue or maintain any
portion of the principal amount of any LIBOR Tranche) as a result of:

        (1)   Any conversion, repayment or prepayment (whether voluntary or
mandatory) of the principal amount of any LIBOR Tranche on a date other than the
scheduled last day of the LIBOR Interest Period applicable thereto; or

        (2)   Any requested LIBOR Tranche not being funded as a LIBOR Tranche in
accordance with the provisions of this Agreement or the Interest Rate Election
therefor, unless due to circumstances beyond Borrower's control;

then, upon the written notice by BOTW to Borrower, Borrower shall, within
fifteen days of receipt thereof, pay BOTW such amount as will (in the reasonable
determination of BOTW) reimburse BOTW for such loss or expense. Such written
notice (which shall include calculations in reasonable detail) shall, in the
absence of clear error, be conclusive and binding upon Borrower.

        SECTION 3.6.    INCREASED CAPITAL COSTS.    If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority affects or would affect the amount of capital
required or expected to be maintained by BOTW or any Person controlling BOTW,
and BOTW reasonably determines that the rate of return on its or such
controlling Person's capital as a consequence of the Revolving Loan is reduced
to a level below that which BOTW or such controlling Person could have achieved
but for the occurrence of any such circumstance, then, in any such case upon
notice from time to time by BOTW to Borrower, Borrower hereby agrees to pay to
BOTW, within fifteen days of the effective date of such notice, such additional
amount (as may be reasonably determined by BOTW) sufficient to compensate BOTW
or such controlling Person for such reduction in rate of return. A statement to
Borrower by BOTW as to any such additional amount or amounts (including
calculations thereof in reasonable detail) shall, in the absence of clear error,
be conclusive and binding upon Borrower.

        SECTION 3.7.    TAXES.    All payments by Borrower of principal of, and
interest on, the Revolving Loan and all other amounts payable hereunder shall be
made free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by BOTW's net income
or receipts (such non-excluded items being called "Taxes"). In the event that
any withholding or deduction from any payment to be made by Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, Borrower will:

        (a)   Pay directly to the relevant authority the full amount required to
be so withheld or deducted;

        (b)   Promptly forward to BOTW an official receipt or other
documentation reasonably satisfactory to BOTW evidencing such payment to such
authority; and

        (c)   Pay BOTW such additional amount or amounts as may be necessary to
ensure that the net amount actually received by BOTW will equal the full amount
BOTW would have received had no such withholding or deduction been required.

        Moreover, if any Taxes are directly asserted against BOTW with respect
to any payment received by BOTW hereunder, BOTW may pay such Taxes and Borrower
will promptly pay such additional amounts (including any penalties, interest or
expenses) as may be necessary in order that the net

12

--------------------------------------------------------------------------------



amount received by BOTW after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount BOTW would have received had not
such Taxes been asserted.

        If Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to BOTW the required receipts or other required
documentary evidence, then Borrower shall indemnify, save and hold harmless BOTW
from and against any incremental Taxes, interest or penalties that may become
payable by BOTW as a result of any such failure.

        SECTION 3.8.    OBLIGATIONS ABSOLUTE.    The obligation of Borrower to
repay any amount drawn on BOTW pursuant to the terms of a Letter of Credit shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including without limitation the following circumstances:

        (a)   The existence of any claim, set-off, defense or other right which
Borrower may have at any time against any beneficiary of a Letter of Credit (or
any Person for whom any such beneficiary may be acting) or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or any unrelated transactions;

        (b)   Any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
or

        (c)   Payment by BOTW under any Letter of Credit against presentation of
a draft or certificate which does not comply in all material respects with the
terms of such Letter of Credit.

        Payment by Borrower of a reimbursement obligation in connection with a
Letter of Credit issued pursuant to this Agreement shall not be deemed a waiver
of any rights of Borrower against BOTW under Section 3.10(d) below.

        SECTION 3.9.    INDEMNIFICATION.    Borrower hereby indemnifies and
holds harmless BOTW from and against any and all claims, damages, losses,
liabilities, costs or expenses whatsoever which BOTW may incur (or which may be
claimed against BOTW by any Person) by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit; provided, however, that Borrower shall not be required to
indemnify BOTW for any claims, damages, losses, liabilities, costs or expenses
to the extent, but only to the extent, caused by the willful misconduct, bad
faith or gross negligence of BOTW in connection with paying a draft presented
under a Letter of Credit. Nothing in this Section 3.9 is intended to limit the
obligation of Borrower to repay any amount drawn on BOTW pursuant to the terms
of a Letter of Credit.

        SECTION 3.10.    LIABILITY OF BOTW.    Borrower assumes all risks of the
acts or omissions of any beneficiary or permitted transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither BOTW nor any of
its employees, officers or directors shall be liable or responsible for:

        (a)   The use which may be made of any Letter of Credit or for any acts
or omissions of any beneficiary or transferee thereof in connection therewith;

        (b)   The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; or

        (c)   Any other circumstance whatsoever in making or failing to make
payment under the Letter of Credit, except only that Borrower shall have a claim
against BOTW, and BOTW shall be liable to Borrower, to the extent, but only to
the extent, of any direct (as opposed to consequential) damages suffered by
Borrower which were caused by:

        (1)   BOTW's willful misconduct, bad faith or gross negligence in
connection with the Letter of Credit; or

13

--------------------------------------------------------------------------------



        (2)   BOTW's bad faith or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit.


IV.    CONDITIONS PRECEDENT TO LOANS


        SECTION 4.1.    INITIAL CONDITIONS PRECEDENT.    BOTW shall have no
obligation to make the Initial Advance or any subsequent Advance or to issue any
Letter of Credit unless BOTW shall have received all of the following at its
office in Denver, Colorado, duly executed and delivered and in form, substance
and date satisfactory to BOTW:

        (a)   The Note.

        (b)   An "Omnibus Certificate" of an officer, shareholder or director of
Borrower, which shall contain the names and signatures of the officers,
shareholders or directors of Borrower authorized to execute Loan Documents and
which shall certify to the truth, correctness and completeness of the following
exhibits attached thereto: (1) a copy of the certificate of incorporation of
Borrower and all amendments thereto, (2) a copy of the bylaws of Borrower and
all amendments thereto, and (3) a copy of the resolutions of the shareholders or
directors of Borrower, as applicable, authorizing this Agreement and the
transactions contemplated hereby.

        (c)   A "Compliance Certificate" of an officer, shareholder or director
of Borrower in which such person certifies to the satisfaction of the conditions
set out in subsections (a), (b), and (c) of Section 4.2 below.

        (d)   The Security Documents.

        (e)   The Guaranty.

        (f)    Such title opinions, supplemental title opinions, UCC searches
and other title information concerning Borrower's title to at least eighty
percent (80%) of the value of the Borrowing Base Properties or any portions
thereof as may be satisfactory to BOTW.

        (g)   Evidence that the Collateral has been and continues to be operated
in a reasonable and prudent manner without giving rise to any liabilities or
obligations under any Applicable Environmental Law.

        (h)   The fee payable upon the execution and delivery of this Agreement
pursuant to Section 3.4(d) above and, if so requested by BOTW, advance
reimbursement for BOTW's estimated legal fees and other expenses incurred in
connection herewith.

        (i)    The financial statements of Borrower, provided that the format of
any audited financial statements of Borrower are hereby deemed satisfactory to
BOTW.

        (j)    Valuation information of the Borrowing Base Properties and the
Collateral.

        (k)   Subordination agreements for any and all Subordinated Debt.

        (l)    Any and all other Loan Documents.

        SECTION 4.2.    ADDITIONAL CONDITIONS PRECEDENT.    BOTW shall have no
obligation to make the Initial Advance or any subsequent Advance or to issue any
Letter of Credit unless the following conditions precedent have been satisfied:

        (a)   All representations and warranties made by any Obligated Person in
any Loan Document shall be true on and as of the date of the Advance, or the
date of issuance of the Letter of Credit as if such representations and
warranties had been made as of the date hereof.

14

--------------------------------------------------------------------------------



        (b)   No Material Adverse Change in Borrower nor Default shall exist as
of the date of the Advance or the date of issuance of the Letter of Credit.

        (c)   Each Obligated Person shall have performed and complied with all
agreements and conditions herein required to be performed or complied with by it
on or prior to the date of the Advance or the date of issuance of the Letter of
Credit.

        (d)   The making of the Advance or the issuance of the Letter of Credit
shall not be prohibited by any law or any regulation or order of any court or
governmental agency or authority and shall not subject BOTW to any penalty or
other onerous condition under or pursuant to any such law, regulation or order.

        (e)   Satisfactory review by BOTW of the legal and corporate condition
and capital structure of Borrower and its Affiliates.

        (f)    If commodity hedging income shall be considered in BOTW's
calculation of the Borrowing Base, Borrower shall maintain a hedge position
acceptable to BOTW on projected proved developed producing reserves.


V.    REPRESENTATIONS AND WARRANTIES


        SECTION 5.1.    BORROWER'S REPRESENTATIONS AND WARRANTIES.    To induce
BOTW to enter into this Agreement and to make the Revolving Loan, Borrower
represents and warrants to BOTW (which representations and warranties shall
survive the delivery of the Note and shall be deemed to be continuing
representations and warranties until repayment in full of the Revolving Loan)
that:

        (a)    No Default.    Borrower is not in default in the performance of
any of the covenants and agreements contained herein. No event has occurred and
is continuing which constitutes a Default.

        (b)    Organization and Good Standing.    Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado, having all powers required to carry on its business and enter into and
carry out the transactions contemplated hereby. Borrower is duly qualified, in
good standing, and authorized to do business in all other jurisdictions wherein
the character of the properties owned or held by it or the nature of the
business transacted by it makes such qualification necessary.

        (c)    Authorization.    Borrower has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder.

        (d)    No Conflicts or Consents.    The execution and delivery by the
various Obligated Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not: (1) conflict with any provision of: (A) any domestic or
foreign law, statute, rule or regulation, (B) the governing documents of any
Obligated Person, or (C) any agreement, judgment, license, order or permit
applicable to or binding upon any Obligated Person, (2) result in the
acceleration of any Debt owed by any Obligated Person, or (3) result in or
require the creation of any Lien upon any assets or properties of any Obligated
Person except as expressly contemplated by the Loan Documents. Except as
expressly contemplated by the Loan Documents, no consent, approval,
authorization or order of, and no notice to or filing with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by any Obligated Person of any Loan Document
or to consummate any transactions contemplated by the Loan Documents.

15

--------------------------------------------------------------------------------



        (e)    Enforceable Obligations.    This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal and binding
obligations of each Obligated Person which is a party hereto or thereto,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors' rights and as limited by general equitable principles.

        (f)    Initial Financial Statement.    The Initial Financial Statement
fairly presents Borrower's financial position at the date thereof. Since the
date of the Initial Financial Statement, no Material Adverse Change has occurred
in Borrower's financial condition or business.

        (g)    Other Obligations.    Borrower has no outstanding Debt of any
kind (including contingent obligations, tax assessments, and unusual forward or
long-term commitments) which is not shown in the Initial Financial Statement or
which has not been previously disclosed in writing to BOTW.

        (h)    Full Disclosure.    No certificate, statement or other
information delivered herewith or heretofore by Borrower to BOTW in connection
with the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact known to Borrower necessary to make the statements
contained herein or therein not misleading in any material respect as of the
date made or deemed made. At the date of this Agreement, Borrower is not aware
of any material fact that has not been disclosed to BOTW in writing which could
materially and adversely affect Borrower's properties, businesses, prospects or
condition (financial or otherwise). To Borrower's knowledge, the Initial
Engineering Report is based upon complete and accurate factual information in
all material respects, it being understood that the Initial Engineering Report
is necessarily based upon professional opinions, estimates and projections and
that Borrower does not warrant that such opinions, estimates and projections
will ultimately prove to have been accurate.

        (i)    Litigation.    Except as disclosed in the Initial Financial
Statement or as otherwise previously disclosed in writing by Borrower to BOTW:
(1) there are no actions, suits or legal, equitable, arbitrative or
administrative proceedings pending, or to the knowledge of Borrower threatened,
against any Obligated Person before any federal, state, municipal or other
court, department, commission, body, board, bureau, agency, or instrumentality,
domestic or foreign, which do or may materially and adversely affect any
Obligated Person, any Affiliate of Borrower, any Obligated Person's ownership or
use of any of its assets or properties, its business or financial condition or
prospects, or the right or ability of any Obligated Person to enter into the
Loan Documents or perform its obligations thereunder and (2) there are no
outstanding judgments, injunctions, writs, rulings or orders by any such
governmental entity against any Obligated Person which have or may have any such
effect.

        (j)    Title to Properties.    Borrower has good and defensible title to
the Borrowing Base Properties, free and clear of all liens, encumbrances and
defects of title, except for covenants, restrictions, rights, easements, liens,
encumbrances and minor irregularities in title which do not materially interfere
with the occupation, use and enjoyment of such Borrowing Base Properties in the
normal course of business as presently conducted or materially impair the value
thereof for such business. Borrower enjoys peaceful and undisturbed possession
under all material leases under which it operates, and all such leases are valid
and subsisting, with no material default existing thereunder.

        (k)    Place of Business.    The chief executive office and principal
place of business of Borrower are located at the address of Borrower set out in
Section 8.3 below.

16

--------------------------------------------------------------------------------





        (l)    Taxes.    All tax returns required to be filed by Borrower in any
jurisdiction prior to the date hereof have been filed; all taxes, assessments,
fees and other governmental charges upon Borrower or upon any of its properties,
income or franchises, which are due and payable have been paid, or adequate
reserves have been provided for payment thereof.

        (m)    Use of Proceeds.    Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U or X of the Board of Governors of the Federal Reserve System), and
no part of the proceeds of the Revolving Loan will be used to purchase or carry
any such margin stock or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock. Neither Borrower nor any Person
acting on Borrower's behalf has taken or will take any action which might cause
this Agreement, the Note or the ISDA Agreement or the application of the
proceeds of the Revolving Loan to violate either of said Regulations U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Securities Exchange Act of 1934, in each case as now in effect or
as the same may hereafter be in effect.

        (n)    Environmental Matters.    As of the date of this Agreement,
neither Borrower nor any property of Borrower, including without limitation any
of the Borrowing Base Properties, is in violation, in any material respect, of
any Applicable Environmental Law, assuming disclosure to the applicable
governmental authorities of all relevant facts, conditions and circumstances
pertaining thereto. There is no existing, pending or, to the knowledge of
Borrower, threatened investigation or inquiry by any governmental authority in
connection with Borrower or any property of Borrower under any Applicable
Environmental Law. Borrower has taken all reasonable steps necessary to
determine that no hazardous substances or solid wastes have been disposed of or
otherwise released on or to any of the Borrowing Base Properties or any other
property of Borrower. Borrower has not caused or permitted the disposal or other
release of any hazardous substance or solid waste (as defined in any Applicable
Environmental Law) on or to any of the Borrowing Base Properties or any other
property of Borrower, except in accordance with all Applicable Environmental
Laws.

        (o)    ERISA Liabilities.    No Obligated Person has any currently
existing ERISA Plan or any other obligations governed by ERISA, except for a
401(k) plan now or hereafter maintained by any Obligated Person.

        (p)    Investment Company Act Not Applicable.    Borrower is not an
"investment company" or a person "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended.

        SECTION 5.2.    REPRESENTATIONS BY BOTW.    BOTW hereby represents that
it will acquire the Note for its own account in the ordinary course of its
commercial banking business; however, the disposition of BOTW's property shall
at all times be and remain within its control and this section does not prohibit
BOTW's sale of the Note or of any participation in the Note to any bank,
financial institution, investor or other purchaser.


VI.    COVENANTS OF BORROWER


        SECTION 6.1.    AFFIRMATIVE COVENANTS.    Borrower warrants, covenants
and agrees that, until the full and final payment of the Obligations and the
termination of this Agreement, unless BOTW has previously agreed otherwise in
writing:

        (a)    Payment and Performance.    Borrower will pay all amounts due
under the Loan Documents in accordance with the terms thereof and will in all
respects observe, perform and comply with every covenant, term and condition
express or implied in the Loan Documents.

17

--------------------------------------------------------------------------------



        (b)    Books, Financial Statements and Records.    Borrower will at all
times maintain full and accurate books of account and records, will maintain a
standard system of accounting in accordance with GAAP and will furnish the
following statements and reports to BOTW at Borrower's expense:

        (1)   As soon as available, and in any event within 120 days after the
end of each Fiscal Year, commencing with the Fiscal Year ending December 31,
2008, complete audited consolidated and consolidating financial statements of
Borrower, prepared by a recognized independent certified public accountant
chosen by Borrower and reasonably acceptable to BOTW, in reasonable detail and
in accordance with GAAP, and accompanied by an unqualified opinion from such
accountant. These financial statements shall contain at least a balance sheet as
of the end of such Fiscal Year and statements of earnings and cash flow, setting
forth in comparative form, where applicable, the corresponding figures for the
preceding Fiscal Year;

        (2)   As soon as available and in any event within 45 days after the end
of each Fiscal Quarter (except the last Fiscal Quarter of each Fiscal Year),
commencing with the Fiscal Quarter ending September 30, 2008, unaudited
consolidated and consolidating financial statements of Borrower for such Fiscal
Quarter and for the then-current Fiscal Year to date, prepared by Borrower in
reasonable detail and in accordance with GAAP and containing at least a balance
sheet, statements of earnings and cash flow and a reconciliation of Borrower's
equity, setting forth in comparative form the corresponding figures for the same
Fiscal Quarter of the preceding Fiscal Year;

        (3)   At the time of submission of the financial statements described in
(1) and (2) above, a report in the form of Exhibit E attached hereto and made a
part hereof, signed by the chief financial officer of Borrower: (A) attesting to
the authenticity of such financial statements, (B) stating that he has read this
Agreement and the Security Documents, (C) stating that after reviewing the
financial statements described above he has concluded that there did not exist
any condition or event as of the date of such financial statements or at the
time of his report which constituted an Event of Default or a Default, or, if he
did conclude that such condition or event existed, specifying the nature and
period of existence of any such condition or event, and (D) showing the
calculation of, and Borrower's compliance or non-compliance with, all of the
financial covenants contained herein;

        (4)   By April 1 of each year, commencing April 1, 2009, an engineering
report and economic evaluation prepared as of the preceding December 31 by one
or more independent petroleum engineers chosen by Borrower and reasonably
acceptable to BOTW, covering all oil and gas properties and interests included
in the Borrowing Base Properties. Each such engineering report shall be in form
and substance satisfactory to BOTW and shall contain information and analysis
comparable in scope to that contained in the Initial Engineering Report; and

        (5)   As soon as available, and in any event within 45 days after the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
September 30, 2008, a report describing, for each calendar month during such
Fiscal Quarter, the gross volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Borrowing Base
Properties, and describing the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

        (6)   As soon as available, and in any event within 45 days after the
end of each Fiscal Quarter, a certificate detailing swaps including market terms
and mark-to-market value.

18

--------------------------------------------------------------------------------



        (c)    Other Information and Inspections.    Borrower will furnish to
BOTW any information which BOTW may from time to time reasonably request
concerning any covenant, provision or condition of the Loan Documents or any
matter in connection with Borrower's business and operations. Upon three
(3) Business Days' prior written notice from BOTW, Borrower will permit
representatives appointed by BOTW, including independent accountants, agents,
attorneys, appraisers and any other persons, to visit and inspect, during
Borrower's normal business hours, at their sole risk (and, except during the
continuance of an Event of Default, at their cost and expense), any of
Borrower's property, including its books of account, other books and records,
and any facilities or other business assets, and to make extra copies therefrom
and photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and Borrower shall permit BOTW or its
representatives to investigate and verify the accuracy of the information
furnished to BOTW in connection with the Loan Documents and to discuss all such
matters with its officers, managers, employees and representatives.

        (d)    Notice of Material Events.    Borrower will promptly notify BOTW:
(1) of any Material Adverse Change in the financial condition of Borrower,
(2) of the occurrence of any Default, (3) of the acceleration of the maturity of
any Debt owed by Borrower or of any material default by Borrower under any
indenture, mortgage, agreement, contract or other instrument to which Borrower
is a party or by which Borrower or any of Borrower's properties is bound or any
default by Borrower under any agreement with a total remaining value of at least
$250,000, (4) of any uninsured claim of $500,000 or more asserted against
Borrower or any of its properties, (5) of the filing of any suit or proceeding
against Borrower (or the occurrence of any material development in any such suit
or proceeding) in which an adverse decision could cause a Material Adverse
Change in Borrower's financial condition, business or operations (or could
result in a judgment not covered by insurance of $500,000 or more against
Borrower), (6) of the adoption by Borrower of any ERISA Plan, except for a
401(k) plan now or hereafter maintained by Borrower, (7) of the merger or
consolidation of Borrower with any other business entity, and (8) of the sale,
transfer, lease, exchange or disposal by Borrower in any calendar year of any
material assets or properties or any proved oil or gas reserves with a value in
excess of five percent (5%) of the aggregate value of all of the Borrowing Base
Properties, with such value determined at a discount rate of ten percent (10%),
except sales of already-severed hydrocarbons and other products in the ordinary
course of Borrower's business. Upon the occurrence of any of the foregoing,
Borrower will take all necessary or appropriate steps to remedy promptly any
such Material Adverse Change, Default, or default, to protect against any such
adverse claim, to defend any such suit or proceeding, and to resolve all
controversies on account of any of the foregoing. Borrower will also notify BOTW
in writing at least twenty Business Days prior to the date that Borrower changes
its name or the location of its chief executive office or principal place of
business or the place where it keeps its books and records concerning the
Collateral, furnishing with such notice any necessary financing statement
amendments or requesting BOTW and its counsel to prepare the same.

        (e)    Maintenance of Existence and Qualifications.    Borrower will
maintain and preserve its existence and its rights and franchises in full force
and effect and will qualify to do business in all states or jurisdictions where
required by applicable law, except where the failure so to qualify will not
cause any Material Adverse Change in Borrower.

        (f)    Maintenance of Properties.    Borrower will in all respects
maintain, preserve, protect and keep all property used or useful in the conduct
of its business in accordance with the standards of a reasonable and prudent
operator.

        (g)    Payment of Trade Debt, Taxes, etc.    Borrower will: (1) timely
file all required tax returns; (2) timely pay all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property; (3) pay all Debt owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course

19

--------------------------------------------------------------------------------






of its business; and (4) maintain appropriate accruals and reserves for all of
the foregoing Debt in accordance with its present system of accounting. Borrower
will pay and discharge in all material respects, when due, all other Debt, taxes
or assessments now or hereafter owed by it. Borrower may, however, delay paying
or discharging any such Debt so long as it is in good faith contesting the
validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor.

        (h)    Insurance.    Borrower will maintain with financially sound and
reputable insurance companies, insurance with respect to its business,
operations and properties in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies of
established repute engaged in the same or a similar business.

        (i)    Payment of Expenses.    Borrower will promptly (and in any event
within 30 days after any invoice or other statement or notice) pay all
reasonable costs and expenses incurred by or on behalf of BOTW (including
attorneys' fees) in connection with: (1) the preparation, execution and delivery
of this Agreement and the other Loan Documents (including without limitation any
and all future amendments or supplements thereto or restatements thereof), and
any and all consents, waivers or other documents or instruments relating
thereto, (2) the filing, recording, refiling and re-recording of any Security
Documents and any other documents or instruments or further assurances required
to be filed or recorded or refiled or re-recorded by the terms of any Loan
Document, (3) the examination of Borrower's title to the Collateral, and (4) the
enforcement, after the occurrence of a Default or an Event of Default, of the
Loan Documents.

        (j)    Performance on Borrower's Behalf.    If Borrower fails to pay any
taxes, insurance premiums or other amounts it is required to pay under any Loan
Document, BOTW may pay the same. Borrower shall promptly reimburse BOTW for any
such payments, and each amount paid shall constitute a part of the Obligations,
shall be secured by the Security Documents and shall bear interest at the rate
described in Section 2.2(c)(3) above, from the date such amount is paid by BOTW
until the date such amount is repaid to BOTW.

        (k)    Compliance with Agreements and Law.    Borrower will perform all
obligations it is required to perform under the terms of each indenture,
mortgage, deed of trust, security agreement, lease, franchise, agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound in such a way that they result in no Material
Adverse Change upon the Borrowing Base Properties or Borrower's ability to
perform its obligations under this Agreement. Borrower will in all respects
conduct its business and affairs in compliance with all laws, regulations, and
orders applicable thereto (including those relating to pollution and other
environmental matters).

        (l)    Certifications of Compliance.    Borrower will furnish to BOTW at
Borrower's expense all certifications which BOTW from time to time reasonably
requests, as to the accuracy and validity of or compliance with all
representations, warranties and covenants made by Borrower in the Loan
Documents, the satisfaction of all conditions contained therein, and all other
matters pertaining thereto.

        (m)    Additional Security Documents.    Promptly after a request
therefor by BOTW at any time and from time to time, Borrower will execute and
deliver to BOTW such additional Security Documents and/or amendments to existing
Security Documents as BOTW may deem necessary or appropriate in order to grant
to BOTW or maintain a first priority perfected lien on and security interest in
any or all oil and/or gas interests owned by Borrower, and Borrower will take
all reasonable steps to ensure that the Security Documents at all times cover a
minimum of 80 percent of the present value, calculated using a discount factor
of 10 percent per annum, of the future oil, gas, coalbed-methane or other
mineral production from the Borrowing Base Properties.

20

--------------------------------------------------------------------------------



        (n)    Environmental Matters.    Borrower will promptly notify BOTW in
writing of any existing, pending or threatened investigation or inquiry by any
governmental authority in connection with any Applicable Environmental Law of
which Borrower becomes aware. Borrower will take all reasonable steps necessary
to ensure that no hazardous substances or solid wastes will be disposed of or
otherwise released on or to any of the property owned by Borrower in violation
of any Applicable Environmental Law. Borrower will keep all of its property in
all respects free of any hazardous substance or solid waste (other than
hazardous substances and solid wastes normally used or generated in the ordinary
course of operation of Borrower's facilities and that are properly stored,
maintained and disposed of in accordance with Applicable Environmental Laws) and
will remove the same (or if removal is prohibited by law, take, at its sole
expense, whatever actions are required by law) in accordance with Applicable
Environmental Laws. Upon BOTW's request, at any time and from time to time
during the term of this Agreement (but no more often than once per calendar year
in the absence of the occurrence and continuance of an Event of Default),
Borrower will provide to BOTW, at Borrower's sole expense, an inspection or
audit, to be conducted by an engineering or consulting firm approved by BOTW, of
the properties owned or operated by Borrower indicating the compliance by
Borrower in all material respects with all Applicable Environmental Laws.

        SECTION 6.2.    NEGATIVE COVENANTS.    Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless BOTW has previously agreed otherwise in
writing:

        (a)    Financial Covenants.    (1) The Current Ratio of Borrower will
not, at any time after the date hereof, be less than 1.0:1.0. (2) The Interest
Coverage Ratio will not, at any time after the date hereof, be less than
3.0:1.0. (3) Borrower's Funded Debt Ratio will not exceed 2.00:1.00 as of the
end of any Fiscal Quarter after the date hereof.

        (b)    Limitation on Liens.    Borrower will not create, assume or
permit to exist any mortgage, deed of trust, pledge, encumbrance, lien or charge
of any kind (including any security interest in or vendor's lien on property
purchased under conditional sales or other title retention agreements and
including any lease intended as security or in the nature of a title retention
agreement) upon any of Borrower's properties or assets, whether now owned or
hereafter acquired, except:

        (1)   Liens at any time existing in favor of BOTW;

        (2)   statutory Liens for taxes, statutory or contractual mechanics' and
materialmen's Liens incurred in the ordinary course of business, and other
similar Liens incurred in the ordinary course of business; provided that such
Liens secure only Debt which is not delinquent or which is being contested as
provided in Section 6.1(g) above; and

        (3)   purchase-money security interests granted by Borrower on office
equipment, vehicles and other personal property acquired by Borrower in the
ordinary course of business; provided that the aggregate amount secured by all
such security interests outstanding at any one time shall not exceed $100,000.

        (c)    Additional Debt.    Borrower will not create, incur, assume or
permit to exist Debt of Borrower except:

        (1)   the Revolving Loan,

        (2)   trade debt owed to suppliers, pumpers, mechanics, materialmen and
others furnishing goods or services to Borrower in the ordinary course of
Borrower's business,

        (3)   Debt incurred in the ordinary course of Borrower's business in
connection with commodity-price hedging transactions and gas-balancing
contracts, and

21

--------------------------------------------------------------------------------



        (4)   Debt of the types permitted to be secured by the security
interests described in Section 6.2(b)(3) above; provided that the amount of such
Debt does not exceed the limits set forth in said Section.

        (d)    Limitation on Sales of Property.    Borrower will not sell,
transfer, lease, exchange, alienate or dispose of any of its assets except as
follows (and the following exceptions shall be subject to any limitations
contained in the Security Documents):

        (1)   oilfield equipment, service and supply assets sold in the ordinary
course of business;

        (2)   inventory (including oil and gas sold as produced) which is sold
in the ordinary course of business;

        (3)   oil or gas properties not included in the Borrowing Base
Properties;

        (4)   oil or gas properties having a value not in excess of five percent
(5%) of the aggregate value of all of the Borrowing Base Properties, with such
value determined at a discount rate of ten percent (10%), for any calendar year;
and

        (5)   any sale as to which: (A) no Default has occurred and is
continuing at the time of such sale, (B) Borrower has given at least 20 days'
prior notice to BOTW, identifying the properties to be sold and the price and
other terms of the sale, during which time BOTW may make any and all adjustments
to the Borrowing Base and/or the Maximum Loan Amount that BOTW deems appropriate
in connection therewith, and (C) Borrower has made (or, concurrently with the
receipt of proceeds of the sale, shall make) any required principal payment on
the Revolving Loan in order that the sum of the aggregate outstanding principal
balance of all Advances plus the face amounts of all outstanding Letters of
Credit shall not be in excess of the Commitment Amount.

        (e)    Limitation on Credit Extensions.    Borrower will not extend
credit, make advances or make loans other than normal and prudent extensions of
credit to customers buying goods and services in the ordinary course of
business, which extensions shall not be for longer periods than those extended
by similar businesses operated in a normal and prudent manner.

        (f)    Fiscal Year.    Borrower will not change its fiscal year.

        (g)    Amendment of Contracts.    Borrower will not amend or permit any
amendment to (to the extent that Borrower has the power to prevent such
amendment) any contract which could reasonably be foreseen to release, qualify,
limit, make contingent or otherwise cause any Material Adverse Change in, the
rights and benefits of BOTW under or acquired pursuant to any of the Security
Documents.

        (h)    Limitation on Guaranties.    Borrower will not assume, guarantee,
endorse or be or become secondarily liable for any Debt which is the primary
obligation of any other Person.

        (i)    ERISA.    Neither Borrower nor any of its Affiliates will incur
any obligation governed by ERISA, except for a 401(k) plan now or hereafter
maintained by Borrower or any of its Affiliates.

        (j)    Distributions.    Borrower will not make any Distribution after
the date hereof, except as follows (and such exception shall not apply if,
immediately before any such Distribution, immediately after any such
Distribution or as of the end of the Fiscal Quarter in which any such
Distribution is to occur, a Default or Overborrowed Condition shall have
occurred and shall be continuing hereunder or Borrower shall be out of
compliance with any of its covenants, including without limitation any of its
financial covenants, contained in this Agreement or any of the other Loan
Documents): for any Fiscal Year of Borrower, at the times when taxes (or
estimated taxes) are due and payable by the shareholders of Borrower (up to and
including April 15 of the succeeding calendar year), Borrower may make
Distributions in an aggregate amount not greater

22

--------------------------------------------------------------------------------






than the product of: (1) the highest tax rate payable on ordinary taxable income
under the tax laws of the United States and the State of Colorado (which rate,
as of the date hereof, is 39.63 percent), times (2) the taxable income of
Borrower for such Fiscal Year, to the extent that such taxable income is
required to be included in the taxable income of the shareholders of Borrower
(or, if such taxable income is not known at such time, the then-current estimate
of such taxable income; provided that when the actual taxable income of Borrower
is determined for any Fiscal Year, an Event of Default shall be deemed to have
occurred unless the shareholders of Borrower repay to Borrower any excess
distributions made by reason of their being based upon the estimated taxable
income of Borrower for such Fiscal Year).

        (k)    Investments.    Borrower will not invest in or otherwise purchase
or acquire the securities of any Person except the Borrower may invest proceeds
in the normal course of money management practices.

        (l)    Reorganizations; Combinations.    Borrower will not change its
name or the nature of its business, reorganize, recapitalize, liquidate,
dissolve or enter into any merger or other combination.

        (m)    Ownership; Control.    Borrower will not permit to occur any
change in ownership or control of Borrower from that in existence on the date
hereof.

        (n)    Hedging Transactions.    Borrower will not at any time enter into
or be or become a party to any one or more hedging transactions with respect to
its oil and gas production, except for hedging transactions in amounts not in
excess of 75 percent of the volume of Borrower's proved, developed, producing
reserves (timed in accordance with the expected production rates of such
reserves), for not more than 48 months, as projected in BOTW's reserve
evaluation used in the determination of the most recent Borrowing Base Amount.
Borrower will not at any time enter into speculative hedges.

        (o)    Transactions with Affiliates.    Borrower will not engage in any
material transaction with any of its Affiliates on terms which are less
favorable to it than those which would have been obtainable at the time in
arm's-length dealing with Persons other than such Affiliates.

        (p)    Subordinated Debt.    Borrower will not make any payments of
principal on any of the Subordinated Debt.

        (q)    Environmental Matters.    Borrower will not cause or permit
Borrower, any of the Borrowing Base Properties or any other property of Borrower
to be in violation in any respect of any Applicable Environmental Law, assuming
disclosure to the applicable governmental authorities of all relevant facts,
conditions and circumstances pertaining thereto. Borrower will not cause or
permit the disposal or other release of any hazardous substance or solid waste
(as defined in any Applicable Environmental Law) on or to any of the Borrowing
Base Properties or any other property of Borrower.


VII.    EVENTS OF DEFAULT AND REMEDIES


        SECTION 7.1.    EVENTS OF DEFAULT.    Each of the following events
constitutes an Event of Default under this Agreement:

        (a)   Borrower fails to pay any Obligation when due and payable, whether
at a date for the payment of a fixed installment or contingent or other payment
to BOTW or as a result of acceleration or otherwise; or

        (b)   Any "default" or "event of default" occurs under any Loan Document
which defines either term, and any applicable cure period has elapsed; or

23

--------------------------------------------------------------------------------



        (c)   Borrower fails to duly observe, perform or comply with any
covenant, agreement, condition or provision of any Loan Document; provided that,
except with respect to any covenant, agreement, condition or provision contained
in any of Sections 6.1(i) or 6.2 above, Borrower shall have a 15-day grace
period to cure such failure;

        (d)   Any representation or warranty previously, presently or hereafter
made in writing by or on behalf of any Obligated Person in connection with any
Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made; or

        (e)   Any Obligated Person:

        (1)   suffers the entry against it of a judgment, decree or order for
relief by a court of competent jurisdiction in an involuntary proceeding
commenced under any applicable bankruptcy, insolvency or other similar law of
any jurisdiction now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended, or has any such proceeding commenced against
it which remains undismissed for a period of 60 days; or

        (2)   suffers the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for a substantial part of
its assets or for any part of the Borrowing Base Properties in a proceeding
brought against or initiated by it, and such appointment is neither made
ineffective nor discharged within 60 days after the making thereof, or such
appointment is consented to, requested by, or acquiesced to by it; or

        (3)   commences a voluntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of any substantial
part of its assets or any part of the Borrowing Base Properties; or makes a
general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes action in furtherance of any of the foregoing; or

        (4)   suffers the entry against it of a final judgment for the payment
of money in excess of $500,000 (not covered by insurance), unless the same is
discharged within 60 days after the date of entry thereof or an appeal or
appropriate proceeding for review thereof is taken within such period and a stay
of execution pending such appeal is obtained; or

        (5)   suffers the entry of an order issued by any court or tribunal
taking, seizing or apprehending all or any substantial part of its property or
any part of the Borrowing Base Properties and bringing the same into the custody
of such court or tribunal, and such order is not stayed or released within
60 days after the entry thereof; or

        (f)    Any default, including the expiration of any applicable period of
grace, occurs with respect to any other indebtedness owed by Borrower to any
Person.

        (g)   Any of the Loan Documents shall be found to be invalid by any
court of competent jurisdiction.

24

--------------------------------------------------------------------------------





        (h)   Any material adverse event under ERISA shall have occurred with
respect to Borrower, or any adverse event under ERISA shall have occurred with
respect to Borrower that is not cured within 60 days.

        Upon the occurrence of an Event of Default described in
subsection (e)(1), (e)(2) or (e)(3) of this section, all of the Obligations
shall thereupon be immediately due and payable, without presentment, demand,
protest, notice of protest, declaration or notice of acceleration or intention
to accelerate, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower. During the continuance of any other Event
of Default, BOTW at any time and from time to time (unless all Events of Default
have theretofore been remedied) may with notice to Borrower declare any or all
of the Obligations immediately due and payable, and all such Obligations shall
thereupon be immediately due and payable.

        SECTION 7.2.    REMEDIES.    If any Default or Event of Default shall
occur and be continuing, the obligation of BOTW to make Advances and to issue
Letters of Credit under this Agreement shall be suspended immediately. If any
Event of Default shall occur, BOTW may protect and enforce its rights under the
Loan Documents by any appropriate proceedings, including proceedings for
specific performance of any covenant or agreement contained in any Loan
Document, and BOTW may enforce the payment of any Obligations due or enforce any
other legal or equitable right. All rights, remedies and powers conferred upon
BOTW under the Loan Documents shall be deemed cumulative and not exclusive of
any other rights, remedies or powers available under the Loan Documents or at
law or in equity.

        SECTION 7.3.    INDEMNITY.    Borrower hereby agrees to indemnify,
defend and hold harmless BOTW and its successors and assigns and the respective
agents, affiliates, officers, directors and employees of BOTW and its successors
and assigns from and against any and all claims, losses, demands, actions,
causes of action and liabilities whatsoever (including without limitation
reasonable attorneys' fees and expenses and costs and expenses reasonably
incurred in investigating, preparing or defending against any litigation or
claim, action, suit, proceeding or demand of any kind or character) arising out
of or resulting from: (a) the Loan Documents (including without limitation the
enforcement thereof), except to the extent such claims, losses and liabilities
are due to BOTW's gross negligence, bad faith or willful misconduct, (b) any
violation on or prior to the Release Date of any Applicable Environmental Law,
(c) any act, omission, event or circumstance existing or occurring on or prior
to the Release Date (including without limitation the presence on the Collateral
or release from the Collateral of hazardous substances or solid wastes disposed
of or otherwise released), resulting from or in connection with the ownership,
construction, occupancy, operation, use and/or maintenance of the Collateral,
regardless of whether the act, omission, event or circumstance constituted a
violation of any Applicable Environmental Law at the time of its existence of
occurrence, and (d) any and all claims or proceedings (whether brought by a
private party or governmental agencies) for bodily injury, property damage,
abatement or remediation, environmental damage or impairment or any other injury
or damage resulting from or relating to any hazardous or toxic substance, solid
waste or contaminated material located upon or migrating into, from or through
any of the Collateral (whether or not the release of such materials was caused
by Borrower, a tenant or subtenant or a prior owner, tenant or subtenant on the
Collateral and whether or not the alleged liability is attributable to the
handling, storage, generation, transportation, removal or disposal of such
substance, waste or material or the mere presence of such substance, waste or
material on the Collateral), for which BOTW may have liability due to the making
of the Revolving Loan, the granting of the Security Documents, the exercise of
BOTW's rights under the Loan Documents or otherwise. WITHOUT LIMITATION, IT IS
THE INTENTION OF BORROWER, AND BORROWER AGREES, THAT THE FOREGOING INDEMNITIES
SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND
EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE

25

--------------------------------------------------------------------------------




ATTORNEYS' FEES) WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE
NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY. However, such
indemnities shall not apply to any particular indemnified party (but shall apply
to the other indemnified parties) to the extent the subject of the
indemnification is caused by or arises out of the gross negligence, bad faith or
willful misconduct of such particular indemnified party. The foregoing
indemnities shall not terminate upon the Release Date or upon the release,
foreclosure or other termination of the Security Documents, but will survive the
Release Date, foreclosure of the Security Documents or conveyances in lieu of
foreclosure, and the repayment of the Revolving Loan and the discharge and
release of the Security Documents and the other documents evidencing and/or
securing the Revolving Loan.


VIII.    MISCELLANEOUS


        SECTION 8.1.    WAIVER AND AMENDMENT.    No failure or delay by BOTW in
exercising any right, power or remedy which it may have under any of the Loan
Documents shall operate as a waiver thereof or of any other right, power or
remedy, nor shall any single or partial exercise by BOTW of any such right,
power or remedy preclude any other or further exercise thereof or of any other
right, power or remedy. No waiver of any provision of any Loan Document and no
consent to any departure therefrom shall ever be effective unless it is in
writing and signed by BOTW, and then such waiver or consent shall be effective
only in the specific instances and for the purposes for which given and to the
extent specified in such writing. No notice to or demand on any Obligated Person
shall in any case of itself entitle any Obligated Person to any other or further
notice or demand in similar or other circumstances. No modification or amendment
of or supplement to this Agreement or the other Loan Documents shall be valid or
effective unless the same is in writing and signed by the party against whom it
is sought to be enforced.

        SECTION 8.2.    SURVIVAL OF AGREEMENTS; CUMULATIVE NATURE.    All of the
Obligated Persons' various representations, warranties, covenants and agreements
in the Loan Documents shall survive the execution and delivery of this Agreement
and the other Loan Documents and the performance hereof and thereof, including
without limitation the making or granting of the Revolving Loan and the delivery
of the Note and the other Loan Documents, and shall further survive until all of
the Obligations are paid in full to BOTW and all of BOTW's obligations to
Borrower are terminated. All statements and agreements contained in any
certificate or other instrument delivered to BOTW under any Loan Document shall
be deemed representations and warranties by Borrower to BOTW and/or agreements
and covenants of Borrower under this Agreement. The representations, warranties,
and covenants made by the Obligated Persons in the Loan Documents, and the
rights, powers, and privileges granted to BOTW in the Loan Documents, are
cumulative, and no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to BOTW of any such
representation, warranty, covenant, right, power or privilege. In particular and
without limitation, no exception set out in this Agreement to any
representation, warranty or covenant herein contained shall apply to any similar
representation, warranty or covenant contained in any other Loan Document, and
each such similar representation, warranty or covenant shall be subject only to
those exceptions which are expressly made applicable to it by the terms of the
various Loan Documents.

        SECTION 8.3.    NOTICES.    All notices, requests, consents, demands and
other communications required or permitted under any Loan Document shall be in
writing and, unless otherwise specifically provided in such Loan Document, shall
be deemed sufficiently given or furnished if delivered by personal delivery, by
expedited delivery service with proof of delivery, or by registered or certified
United States mail, return receipt requested, postage prepaid, at the addresses
specified below (unless

26

--------------------------------------------------------------------------------




changed by similar notice in writing given by the particular Person whose
address is to be changed). Any such notice or communication shall be deemed to
have been given upon receipt:

Borrower's address:   1625 Broadway, Suite 250
Denver, Colorado 80202
BOTW's address:
 
633 17th Street, Suite 2000
Denver, Colorado 80202
Attention: Duc Duong, Vice President

        SECTION 8.4.    PARTIES IN INTEREST.    All grants, covenants and
agreements contained in the Loan Documents shall bind and inure to the benefit
of the parties thereto and their respective successors and assigns; provided,
however, that no Obligated Person may assign or transfer any of its rights or
delegate any of its duties or obligations under any Loan Document without the
prior consent of BOTW.

        SECTION 8.5.    GOVERNING LAW.    The Loan Documents shall be deemed
contracts and instruments made under the laws of the State of Colorado and shall
be construed and enforced in accordance with and governed by the laws of the
State of Colorado and the laws of the United States of America, except (a) to
the extent that the law of another jurisdiction is expressly elected in a Loan
Document, and (b) with respect to specific Liens, or the perfection thereof,
evidenced by Security Documents covering real or personal property which by the
laws applicable thereto are required to be construed under the laws of another
jurisdiction. Borrower hereby irrevocably submits itself to the non-exclusive
jurisdiction of the state and federal courts of the State of Colorado.

        SECTION 8.6.    LIMITATION ON INTEREST.    BOTW and the Obligated
Persons intend to contract in strict compliance with applicable usury law from
time to time in effect. In furtherance thereof such persons stipulate and agree
that none of the terms and provisions contained in the Loan Documents shall ever
be construed to create a contract to pay, for the use, forbearance or detention
of money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect. Neither any Obligated
Person nor any present or future guarantors, endorsers, or other Persons
hereafter becoming liable for payment of any Obligation shall ever be liable for
unearned interest thereon or shall ever be required to pay interest thereon in
excess of the maximum amount that may be lawfully charged under applicable law
from time to time in effect, and the provisions of this section shall control
over all other provisions of the Loan Documents which may be in conflict or
apparent conflict herewith. BOTW expressly disavows any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of any Obligation is accelerated. If: (a) the maturity of any Obligation is
accelerated for any reason, (b) any Obligation is prepaid and as a result any
amounts held to constitute interest are determined to be in excess of the legal
maximum, or (c) BOTW or any other holder of any or all of the Obligations shall
otherwise collect moneys which are determined to constitute interest which would
otherwise increase the interest on any or all of the Obligations to an amount in
excess of that permitted to be charged by applicable law then in effect, then
all such sums determined to constitute interest in excess of such legal limit
shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at BOTW's option, promptly returned to
Borrower or the other payor thereof upon such determination.

        SECTION 8.7.    SEVERABILITY.    If any term or provision of any Loan
Document shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable law.

        SECTION 8.8.    COUNTERPARTS.    This Agreement may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so

27

--------------------------------------------------------------------------------




executed shall be deemed to constitute one and the same Agreement. Delivery of
this Agreement and the other documents to be delivered in connection herewith by
any party may be effected, without limitation, by faxing a signed counterpart of
any such document to BOTW (any party that effects delivery in such manner hereby
agreeing to transmit promptly to each of the other parties an actual signed
counterpart).

        SECTION 8.9.    CONFLICTS.    To the extent of any irreconcilable
conflicts between the provisions of this Agreement and the provisions of any of
the Loan Documents, the provisions of this Agreement shall prevail.

        SECTION 8.10.    ENTIRE AGREEMENT.    This Agreement, the Note, the
Security Documents and the other Loan Documents from time to time executed in
connection herewith state the entire agreement between the parties with respect
to the subject matter hereof.

        SECTION 8.11.    WAIVER OF JURY TRIAL.    EACH OF BORROWER AND BOTW
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION: (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM IN RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
EACH OF BORROWER AND BOTW HEREBY AGREES THAT THE OTHER MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.

        SECTION 8.12.    USA PATRIOT ACT NOTICE.    BOTW hereby notifies
Borrower that, pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the "Act")), BOTW is required
to obtain, verify and record information that identifies Borrower and other
information that will allow BOTW to identify Borrower in accordance with the
Act.

[Signature Page follows]

28

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement is executed as of the date first
written above.

KODIAK OIL & GAS (USA) INC.    
By
 
/s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO
 
 
BANK OF THE WEST
 
 
By
 
/s/ DUC DUONG


--------------------------------------------------------------------------------

Duc Duong, Vice President
 
 

29

--------------------------------------------------------------------------------






EXHIBIT A

PROMISSORY NOTE


$20,000,000   September 11, 2008
Denver, Colorado


        FOR VALUE RECEIVED, KODIAK OIL & GAS (USA) INC., a Colorado corporation
("Borrower"), promises to pay to the order of BANK OF THE WEST ("Payee"), the
principal sum of $20,000,000 (or so much thereof as may be borrowed hereunder),
together with interest on the outstanding unpaid balance of such principal
amount at the rates provided below.

        This Note is issued pursuant to, and is subject to the terms and
provisions of, the Credit Agreement dated as of September 11, 2008, between
Borrower and Payee, as now in effect or as the same may hereafter be amended,
restated, extended, renewed or otherwise modified (the "Credit Agreement").
Except as otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings when used herein.

        The outstanding principal amount of this Note shall be due and payable
as provided in the Credit Agreement. Any then-unpaid principal balance of the
Revolving Loan evidenced by this Note shall be due and payable on the Maturity
Date (Revolving) (unless due and payable sooner pursuant to the terms of the
Credit Agreement). Outstanding principal shall bear interest at the rates
provided in the Credit Agreement.

        Interest shall accrue daily on the unpaid principal balance of this
Note, shall be due and payable at such times as may be provided in the Credit
Agreement and at the maturity of this Note, and shall be calculated on the basis
of a year of 360 days and the actual number of days elapsed.

        All payments of principal and interest hereon shall be made at Payee's
offices at 633 17th Street, Suite 2000, Denver, Colorado 80202 (or at such other
place as Payee shall have designated to Borrower in writing) on the date due in
immediately available funds and without set-off or counterclaim or deduction of
any kind. All payments received hereunder shall be applied first to costs of
collection, second to accrued interest as of the date of payment and third to
the outstanding principal balance of this Note, in accordance with the terms of
the Credit Agreement.

        Notwithstanding anything to the contrary contained in this Note, upon
the occurrence and during the continuance of any Event of Default, overdue
principal, and (to the extent permitted under applicable law) overdue interest,
whether caused by acceleration of maturity or otherwise, shall bear interest at
a fluctuating rate, adjustable the day of any change in such rate, equal to
three percentage points in excess of the Prime Rate, until paid, and shall be
due and payable monthly or, at the option of the holder hereof, on demand.

        This Note is secured by, and the holder of this Note is entitled to the
benefits of, the Security Documents. Reference is made to the Security Documents
for a description of the property covered thereby and the rights, remedies and
obligations of the holder hereof in respect thereto.

        Subject to the expiration of any applicable period of grace provided for
in the Credit Agreement, in the event of: (a) any default in any payment of the
principal of or interest on this Note when due and payable, or (b) any other
Event of Default (as defined in the Credit Agreement), then the whole principal
sum of this Note plus accrued interest and all other obligations of Borrower to
holder, direct or indirect, absolute or contingent, now existing or hereafter
arising, shall, at the option of Payee, become immediately due and payable, and
any or all of the rights and remedies provided herein and in the Credit
Agreement and the Security Documents, as they may be amended, modified or
supplemented from time to time may be exercised by Payee.

A-1

--------------------------------------------------------------------------------



        If Borrower fails to pay any amount due under this Note and Payee has to
take any action to collect the amount due or to exercise its rights under the
Security Documents, including without limitation retaining attorneys for
collection of this Note, or if any suit or proceeding is brought for the
recovery of all or any part of or for protection of the indebtedness or to
foreclose the Security Documents or to enforce Payee's rights under the Security
Documents, then Borrower agrees to pay on demand all reasonable costs and
expenses of any such action to collect, suit or proceeding, or any appeal of any
such suit or proceeding, incurred by Payee, including without limitation the
reasonable fees and disbursements of Payee's attorneys and their professional
staff.

        Borrower waives presentment, notice of dishonor and protest, and assents
to any extension of time with respect to any payment due under this Note, to any
substitution or release of collateral and to the addition or release of any
party, except as provided in the Credit Agreement. No waiver of any payment or
other right under this Note shall operate as a waiver of any other payment or
right.

        If any provision in this Note shall be held invalid, illegal or
unenforceable in any jurisdiction, the validity, legality or enforceability of
any defective provisions shall not be in any way affected or impaired in any
other jurisdiction.

        No delay or failure of the holder of this Note in the exercise of any
right or remedy provided for hereunder shall be deemed a waiver of such right by
the holder hereof, and no exercise of any right or remedy shall be deemed a
waiver of any other right or remedy that the holder may have.

        All notices given hereunder shall be given as provided in the Credit
Agreement.

        At the option of the holder hereof, an action may be brought to enforce
this Note in the District Court in and for the City and County of Denver, State
of Colorado, in the United States District Court for the District of Colorado or
in any other court in which venue and jurisdiction are proper. Borrower and all
signers or endorsers hereof consent to venue and jurisdiction in the District
Court in and for the City and County of Denver, State of Colorado and in the
United States District Court for the District of Colorado and to service of
process under Sections 13-1-124(1)(a) and 13-1-125, Colorado Revised Statutes
(2002), as amended, in any action commenced to enforce this Note.

        This Note is to be governed by and construed according to the laws of
the State of Colorado.

KODIAK OIL & GAS (USA) INC.    
By
 
/s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO
 
 

A-2

--------------------------------------------------------------------------------






EXHIBIT B

ADVANCE REQUEST


Bank of the West, 633 17th Street, Suite 2000, Denver, Colorado 80202
Attention: Duc Duong, Vice President

Gentlemen:

        1.     This Advance Request is delivered to you pursuant to Section 2.1
of the Credit Agreement dated as of September 11, 2008, (the "Credit
Agreement"), between Kodiak Oil & Gas (USA) Inc. and Bank of the West. Except as
otherwise defined herein, terms defined in the Credit Agreement shall have the
same meanings when used herein.

        2.     Borrower hereby requests an Advance as follows:

        (a)   Proposed Date of Advance:

        (b)   Amount of Advance:

        3.     Borrower hereby represents and warrants that as of the date
hereof and as of the date of the Advance requested hereunder, all statements
contained in Section 4.2(a), (b) and (c) of the Credit Agreement are and will be
true and correct in all material respects.

        4.     Borrower agrees that if, at any time prior to the date of the
Advance requested by Borrower hereunder, any representation or warranty of
Borrower contained herein is not true and correct as of such time, Borrower will
promptly so notify BOTW. Except to the extent of any such notification by
Borrower, the acceptance by Borrower of any Advance requested hereunder shall be
deemed a re-certification by Borrower as of the date of such Advance of the
representations and warranties made by Borrower herein.

KODIAK OIL & GAS (USA) INC.    
By
 
  


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO
 
 
OR
 
 
 
 
By
 
  


--------------------------------------------------------------------------------

Keith Doss, Chief Financial Officer
 
 

B-1

--------------------------------------------------------------------------------






EXHIBIT C

REQUEST FOR ISSUANCE OF LETTER OF CREDIT


Bank of the West, 633 17th Street, Suite 2000, Denver, Colorado 80202
Attention: Duc Duong, Vice President

Gentlemen:

        1.     This Request for Issuance of Letter of Credit is delivered to you
pursuant to Article II of the Credit Agreement dated as of September 11, 2008
(the "Credit Agreement"), between Kodiak Oil & Gas (USA) Inc. and Bank of the
West. Except as otherwise defined herein, terms defined in the Credit Agreement
shall have the same meanings when used herein.

        2.     Borrower hereby requests that BOTW issue a Letter of Credit as
follows:

        (a)   Name of Beneficiary:

        (b)   Proposed Issuance Date:

        (c)   Expiration Date:

        (d)   Face Amount:

        (e)   Payment Instructions (if any):

        3.     Borrower hereby represents and warrants that as of the date
hereof and as of the date of issuance of the Letter of Credit requested
hereunder, all statements contained in Section 4.2(a), (b) and (c) of the Credit
Agreement are and will be true and correct in all material respects.

        4.     Borrower agrees that if, at any time prior to the date of
issuance of the Letter of Credit requested by Borrower hereunder, any
representation or warranty of Borrower contained herein is not true and correct
as of such time, Borrower will promptly so notify BOTW. Except to the extent of
any such notification by Borrower, the acceptance by Borrower of any Letter of
Credit requested hereunder shall be deemed a re-certification by Borrower as of
the date of issuance of such Letter of Credit of the representations and
warranties made by Borrower herein.

KODIAK OIL & GAS (USA) INC.

By     


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO    
OR
 
 
By
 
 


--------------------------------------------------------------------------------

Keith Doss, Chief Financial Officer
 
 

C-1

--------------------------------------------------------------------------------






EXHIBIT D

INTEREST RATE ELECTION


Bank of the West, 633 17th Street, Suite 2000, Denver, Colorado 80202
Attention: Duc Duong, Vice President

Gentlemen:

        1.     This Interest Rate Election is delivered to you pursuant to
Article II of the Credit Agreement dated as of September 11, 2008 (the "Credit
Agreement"), between Kodiak Oil & Gas (USA) Inc. and Bank of the West. Except as
otherwise defined herein, terms defined in the Credit Agreement shall have the
same meanings when used herein.

        2.     Borrower hereby requests a LIBOR Tranche as follows:

        (a)   Dollar Amount:

        (b)   First Day of LIBOR Interest Period:

        (c)   Duration (month(s)):

KODIAK OIL & GAS (USA) INC.

By     


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO    
OR
 
 
By
 
 


--------------------------------------------------------------------------------

Keith Doss, Chief Financial Officer
 
 

D-1

--------------------------------------------------------------------------------






EXHIBIT E

COMPLIANCE REPORT


Bank of the West, 633 17th Street, Suite 2000, Denver, Colorado 80202
Attention: Duc Duong, Vice President

Gentlemen:

        1.     This Compliance Report is delivered to you pursuant to
Section 6.1(b)(3) of the Credit Agreement dated as of September 11, 2008 (the
"Credit Agreement"), between Kodiak Oil & Gas (USA) Inc. and Bank of the West.
Except as otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings when used herein.

        2.     The undersigned is the chief financial officer of Borrower.

        3.     Enclosed herewith are true and complete copies of the financial
statements of Borrower for the Fiscal Quarter/Year ended , 20 (the "Financial
Statements").

        4.     The undersigned has read the Credit Agreement and the Security
Documents.

        5.     After reviewing the Financial Statements, the undersigned has
concluded as follows:

oAs of the date of the Financial Statements and as of the date hereof, there did
not exist any condition or event which constituted an Event of Default or a
Default; or

oAs of the date of the Financial Statements or as of the date hereof, there did
exist a condition or an event which constituted an Event of Default or a
Default, and the following is a description of the nature and period of
existence of any such condition or event:

        6.     The following computations show Borrower's compliance or
non-compliance, as of                                    , 20            , with
the financial tests referred to below:

(a)

  Current Ratio:              



      Actual              



      Current Assets of Borrower:         $    



      Unused availability under Revolving Loan:     +   $    



      Assets resulting from mark-to-market of unliquidated commodity hedge
contracts:     -   $    



         

(1) Result:

        $    



      Current Liabilities of Borrower:         $    



      Current Maturities of Revolving Loan:     -   $    



      Liabilities resulting from mark-to-market of unliquidated commodity hedge
contracts:     -   $    



         

(2) Result:

        $    



      Current Ratio ((1))/(2)):           :1.0  



      Minimum Per Agreement:           1.0:1.0  

(b)

  Interest Coverage Ratio:              



  (1)   Applicable Adjusted EBITDA:         $    



  (2)   Applicable Interest:         $    



      Coverage Ratio ((1))/(2)):           :1.0  



      Minimum Per Agreement:           3.0:1.0  

(c)

  Borrower's Funded Debt Ratio:              



  (1)   Total interest-bearing debt of Borrower:         $    



  (2)   Tangible Net Worth:         $    



      Coverage Ratio ((1))/(2)):           :1.0  



      Minimum Per Agreement:           2.0:1.0  

E-1

--------------------------------------------------------------------------------



    KODIAK OIL & GAS (USA) INC.
 
 
By
 
 


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO
 
 
OR
 
 
 
 
By
 
  


--------------------------------------------------------------------------------

Keith Doss, Chief Financial Officer


E-2

--------------------------------------------------------------------------------






SCHEDULE A

BORROWING BASE PROPERTIES


[To be provided by Borrower to BOTW from time to time]

--------------------------------------------------------------------------------






GUARANTY BY CORPORATION


Denver, Colorado
September 11, 2008

        This Guaranty, dated as of September 11, 2008, is made by Kodiak Oil &
Gas Corporation, a Yukon territory corporation (the "Guarantor"), for the
benefit of Bank of the West (with its participants, successors and assigns, the
"Lender").

        The Lender and Kodiak Oil & Gas (USA), Inc., a Colorado corporation (the
"Borrower"), are parties to a Credit Agreement of even date herewith (as the
same may be amended, supplemented or restated from time to time, the "Credit
Agreement") pursuant to which the Lender may make advances and extend other
financial accommodations to the Borrower.

        As a condition to extending such credit to the Borrower, the Lender has
required the execution and delivery of this Guaranty.

        ACCORDINGLY, the Guarantor, in consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

        1.    Definitions.    Capitalized terms defined in the Credit Agreement
that are used but not otherwise defined herein shall have the meanings given
them in the Credit Agreement.

        2.    Indebtedness Guaranteed.    The Guarantor hereby absolutely and
unconditionally guarantees to the Lender the full and prompt payment when due,
whether at maturity or earlier by reason of acceleration or otherwise, of
(i) the Revolving Loan, the Borrower/BOTW Hedging Obligations and any other
obligations of Borrower under the Credit Agreement and (ii) any obligations of
Borrower to Lender arising out of account overdrafts (all of said sums being
hereinafter called the "Indebtedness").

        3.    Guarantor's Representations and Warranties.    The Guarantor
represents and warrants to the Lender that (i) the Guarantor is a corporation,
duly organized and existing in good standing and has full power and authority to
make and deliver this Guaranty; (ii) the execution, delivery and performance of
this Guaranty by the Guarantor have been duly authorized by all necessary action
of its directors and stockholders and do not and will not violate the provisions
of, or constitute a default under, any presently applicable law or its articles
of incorporation or bylaws or any agreement presently binding on it; (iii) this
Guaranty has been duly executed and delivered by the authorized officers of the
Guarantor and constitutes its lawful, binding and legally enforceable
obligation; and (iv) the authorization, execution, delivery and performance of
this Guaranty do not require notification to, registration with, or consent or
approval by, any federal, state or local regulatory body or administrative
agency. The Guarantor represents and warrants to the Lender that the Guarantor
has a direct and substantial economic interest in the Borrower and expects to
derive substantial benefits therefrom and from any loans, credit transactions,
financial accommodations, hedging arrangements, discounts, purchases of property
and other transactions and events resulting in the creation of the Indebtedness
guaranteed hereby, and that this Guaranty is given for a corporate purpose. The
Guarantor agrees to rely exclusively on the right to revoke this Guaranty
prospectively as to future transactions in accordance with Paragraph 4, if at
any time, in the opinion of the directors or officers of the Guarantor, the
benefits then being received by the Guarantor in connection with this Guaranty
are not sufficient to warrant the continuance of this Guaranty as to the future
Indebtedness of the Borrower. Accordingly, so long as this Guaranty is not
revoked prospectively in accordance with Paragraph 4, the Lender may rely
conclusively on a continuing warranty, hereby made, that the Guarantor continues
to be benefited by this Guaranty and the Lender shall have no duty to inquire
into or confirm the receipt of any such benefits, and this Guaranty shall be
effective and enforceable by the Lender without regard to the receipt, nature or
value of any such benefits.

1

--------------------------------------------------------------------------------



        4.    Unconditional Nature.    No act or thing need occur to establish
the Guarantor's liability hereunder, and no act or thing, except full payment
and discharge of all of the Indebtedness, shall in any way exonerate the
Guarantor hereunder or modify, reduce, limit or release the Guarantor's
liability hereunder. This is an absolute, unconditional and continuing guaranty
of payment of the Indebtedness and shall continue to be in force and be binding
upon the Guarantor, whether or not all of the Indebtedness is paid in full,
until this Guaranty is revoked prospectively as to future transactions, by
written notice actually received by the Lender, provided that such revocation
shall not be effective as to (i) the amount of Indebtedness existing or
committed for at the time of actual receipt of such notice by the Lender,
(ii) any future hedging arrangements that may be entered into by the Lender and
the Borrower or any Borrower/BOTW Hedging Obligations that may arise in the
future, or (iii) any renewals, extensions, refinancings or refundings of (i) or
(ii).

        5.    Dissolution or Insolvency of Guarantor.    The dissolution or
adjudication of bankruptcy of the Guarantor shall not revoke this Guaranty,
except upon actual receipt of written notice thereof by the Lender and only
prospectively, as to future transactions, as herein set forth. If the Guarantor
shall be dissolved or shall be or become insolvent (however defined), then the
Lender shall have the right to declare immediately due and payable, and the
Guarantor will forthwith pay to the Lender, the full amount of all of the
Indebtedness whether due and payable or unmatured. If the Guarantor voluntarily
commences or there is commenced involuntarily against the Guarantor a case under
the United States Bankruptcy Code, the full amount of all Indebtedness, whether
due and payable or unmatured, shall be immediately due and payable without
demand or notice thereof.

        6.    Subrogation, etc.    The Guarantor hereby waives all rights that
the Guarantor may now have or hereafter acquire, whether by subrogation,
contribution, reimbursement, recourse, exoneration, contract or otherwise, to
recover from the Borrower or from any property of the Borrower any sums paid
under this Guaranty. The Guarantor will not exercise or enforce any right of
contribution to recover any such sums from any Person who is a co-obligor with
the Borrower or a guarantor or surety of the Indebtedness or from any property
of any such Person until all of the Indebtedness shall have been fully paid and
discharged.

        7.    Enforcement Expenses.    The Guarantor will pay or reimburse the
Lender for all costs, expenses and attorneys' fees paid or incurred by the
Lender in endeavoring to collect and enforce the Indebtedness and in enforcing
this Guaranty.

        8.    Lender's Rights.    The Lender shall not be obligated by reason of
its acceptance of this Guaranty to engage in any transactions with or for the
Borrower. Whether or not any existing relationship between the Guarantor and the
Borrower has been changed or ended and whether or not this Guaranty has been
terminated or revoked, the Lender may enter into transactions resulting in the
creation or continuance of the Indebtedness and may otherwise agree, consent to
or suffer the creation or continuance of any of the Indebtedness, without any
consent or approval by the Guarantor and without any prior or subsequent notice
to the Guarantor. The Guarantor's liability shall not be affected or impaired by
any of the following acts or things (which the Lender is expressly authorized to
do, omit or suffer from time to time, both before and after termination or
revocation of this Guaranty, without consent or approval by or notice to the
Guarantor): (i) any acceptance of collateral security, guarantors, accommodation
parties or sureties for any or all of the Indebtedness; (ii) one or more
extensions or renewals of the Indebtedness (whether or not for longer than the
original period) or any modification of the interest rates, maturities, if any,
or other contractual terms applicable to any of the Indebtedness or any
amendment or modification of any of the terms or provisions of any loan
agreement or other agreement under which the Indebtedness or any part thereof
arose; (iii) any waiver or indulgence granted to the Borrower, any delay or lack
of diligence in the enforcement of the Indebtedness or any failure to institute
proceedings, file a claim, give any required notices or otherwise protect any of
the Indebtedness; (iv) any full or partial release of, compromise or settlement
with, or agreement not to sue, the Borrower or any guarantor or other Person
liable in respect of any of the

2

--------------------------------------------------------------------------------




Indebtedness; (v) any release, surrender, cancellation or other discharge of any
evidence of the Indebtedness or the acceptance of any instrument in renewal or
substitution therefor; (vi) any failure to obtain collateral security (including
rights of setoff) for the Indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
preserve, protect, insure, care for, exercise or enforce any collateral
security; or any modification, alteration, substitution, exchange, surrender,
cancellation, termination, release or other change, impairment, limitation, loss
or discharge of any collateral security; (vii) any collection, sale, lease or
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (viii) any assignment, pledge or other transfer of any
of the Indebtedness or any evidence thereof; (ix) any manner, order or method of
application of any payments or credits upon the Indebtedness; and (x) any
election by the Lender under Section 1111(b) of the United States Bankruptcy
Code. The Guarantor waives any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor.

        9.    Waivers by Guarantor.    The Guarantor waives any and all
defenses, claims, setoffs and discharges of the Borrower, or any other obligor,
pertaining to the Indebtedness, except the defense of discharge by payment in
full. Without limiting the generality of the foregoing, the Guarantor will not
assert, plead or enforce against the Lender any defense of waiver, release,
discharge or disallowance in bankruptcy, statute of limitations, res judicata,
statute of frauds, anti-deficiency statute, fraud, incapacity, minority, usury,
illegality or unenforceability which may be available to the Borrower or any
other Person liable in respect of any of the Indebtedness, or any setoff
available against the Lender to the Borrower or any other such Person, whether
or not on account of a related transaction. The Guarantor expressly agrees that
the Guarantor shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage or security interest securing the Indebtedness,
whether or not the liability of the Borrower or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision. The liability
of the Guarantor shall not be affected or impaired by any voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting, the Borrower or any of its assets. The Guarantor
will not assert, plead or enforce against the Lender any claim, defense or
setoff available to the Guarantor against the Borrower. The Guarantor waives
presentment, demand for payment, notice of dishonor or nonpayment and protest of
any instrument evidencing the Indebtedness. The Lender shall not be required
first to resort for payment of the Indebtedness to the Borrower or other
Persons, or their properties, or first to enforce, realize upon or exhaust any
collateral security for the Indebtedness, before enforcing this Guaranty.

        10.    If Payments Set Aside, etc.    If any payment applied by the
Lender to the Indebtedness is thereafter set aside, recovered, rescinded or
required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of the Borrower or any other obligor),
the Indebtedness to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Indebtedness as
fully as if such application had never been made.

        11.    Additional Obligation of Guarantor.    The Guarantor's liability
under this Guaranty is in addition to and shall be cumulative with all other
liabilities of the Guarantor to the Lender as guarantor, surety, endorser,
accommodation co-obligor or otherwise of any of the Indebtedness or obligation
of the Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

        12.    Financial Information.    The Guarantor will deliver to the
Lender all financial information concerning the Guarantor required to be
delivered under the Credit Agreement.

        13.    No Duties Owed by Lender.    The Guarantor acknowledges and
agrees that the Lender (i) has not made any representations or warranties with
respect to, (ii) does not assume any responsibility to

3

--------------------------------------------------------------------------------




the Guarantor for, and (iii) has no duty to provide information to the Guarantor
regarding, the enforceability of any of the Indebtedness or the financial
condition of the Borrower or any guarantor. The Guarantor has independently
determined the creditworthiness of the Borrower and the enforceability of the
Indebtedness and until the Indebtedness is paid in full will independently and
without reliance on the Lender continue to make such determinations.

        14.    Miscellaneous.    This Guaranty shall be effective upon delivery
to the Lender, without further act, condition or acceptance by the Lender, shall
be binding upon the Guarantor and the successors and assigns of the Guarantor
and shall inure to the benefit of the Lender and its participants, successors
and assigns. Any invalidity or unenforceability of any provision or application
of this Guaranty shall not affect other lawful provisions and application
thereof, and to this end the provisions of this Guaranty are declared to be
severable. This Guaranty may not be waived, modified, amended, terminated,
released or otherwise changed except by a writing signed by the Guarantor and
the Lender. This Guaranty shall be governed by and construed in accordance with
the substantive laws (other than conflict laws) of the State of Colorado. The
Guarantor hereby (i) consents to the personal jurisdiction of the state and
federal courts located in the State of Colorado in connection with any
controversy related to this Guaranty; (ii) waives any argument that venue in any
such forum is not convenient; (iii) agrees that any litigation initiated by the
Lender or the Guarantor in connection with this Guaranty may be venued in either
the state or federal courts located in the City and County of Denver, Colorado;
and (iv) agrees that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

        15.    Waiver of Jury Trial.    THE GUARANTOR HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF, BASED ON OR PERTAINING TO THIS GUARANTY.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Guaranty has been duly executed by the
Guarantor the date first written above.

    KODIAK OIL & GAS CORPORATION
 
 
By:
 
/s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO
 
 
Address:

 


STATE OF COLORADO   )     ) CITY AND COUNTY OF DENVER   )

        The foregoing instrument was acknowledged before me this 11th day of
September, 2008, by Lynn A Peterson, the President &CEO of Kodiak Oil & Gas
Corporation, a Yukon territory corporation, on behalf of the corporation.

    /s/ SANDRA ONEIL


--------------------------------------------------------------------------------

Notary Public
Sandra Oneil, Notary Public
State of Colorado
My Commission Expires 6/5/2010

5

--------------------------------------------------------------------------------






MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT, FINANCING STATEMENT AND FIXTURE FILING FROM
KODIAK OIL & GAS (USA) INC. TO
BANK OF THE WEST


        THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS. THIS
INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES. THIS INSTRUMENT COVERS
AS-EXTRACTED COLLATERAL.

        THE OIL AND GAS INTERESTS INCLUDED IN THE PROPERTY COVERED HEREBY WILL
BE FINANCED AT THE WELLHEADS OF THE WELLS LOCATED ON THE PROPERTIES DESCRIBED
IN, OR THE DESCRIPTION OF WHICH IS INCORPORATED IN, EXHIBIT "A" ATTACHED HERETO
AND MADE A PART HEREOF, AND THIS FINANCING STATEMENT IS TO BE FILED OR FILED FOR
RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS PURSUANT TO APPLICABLE
LAW.

        THOSE PORTIONS OF THE COLLATERAL WHICH ARE MINERALS OR OTHER SUBSTANCES
OF VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING, WITHOUT LIMITATION,
OIL AND GAS), AND THE ACCOUNTS RELATING THERETO, WILL BE FINANCED AT THE
WELLHEADS OF THE WELLS LOCATED ON THE PROPERTIES DESCRIBED IN, OR THE
DESCRIPTION OF WHICH IS INCORPORATED IN, EXHIBIT "A." MORTGAGOR HAS AN INTEREST
IN SUCH EXTRACTED MINERALS AND OTHER SUBSTANCES OF VALUE BEFORE EXTRACTION.

        SOME OF THE PERSONAL PROPERTY CONSTITUTING A PORTION OF THE COLLATERAL
IS OR IS TO BE AFFIXED TO THE PROPERTIES DESCRIBED IN, OR THE DESCRIPTION OF
WHICH IS INCORPORATED IN, EXHIBIT "A." MORTGAGOR HAS AN INTEREST OF RECORD IN
THE REAL ESTATE CONCERNED, WHICH IS DESCRIBED IN, OR THE DESCRIPTION OF WHICH IS
INCORPORATED IN, EXHIBIT "A."

        A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY
ALLOW THE MORTGAGEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING TO COURT IN
A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR HEREUNDER.

        MORTGAGOR HEREBY AUTHORIZES BOTW TO FILE ONE OR MORE FINANCING
STATEMENTS COVERING ALL PERSONAL PROPERTY OF MORTGAGOR.

        THIS INSTRUMENT WAS PREPARED BY, AND WHEN RECORDED SHOULD BE RETURNED
TO:

John R. Chadd
Beatty & Wozniak, P.C.
216 16th Street, Suite 1100
Denver, CO 80202

6

--------------------------------------------------------------------------------






MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT, FINANCING
STATEMENT AND FIXTURE FILING


        THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT, FINANCING STATEMENT AND
FIXTURE FILING (this "Instrument"), dated as of September 11, 2008, is from
KODIAK OIL & GAS (USA) INC., a Colorado corporation ("Mortgagor"), Colorado
Entity ID # 20031303362, with an address at 1625 Broadway, Suite 250, Denver,
Colorado 80202, to BANK OF THE WEST ("BOTW"), with an address at 633
17th Street, Suite 2000, Denver, Colorado 80202.

        IN CONSIDERATION of the sum of ten dollars ($10.00) in hand paid by BOTW
to Mortgagor and of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

        Pursuant to the terms of a Credit Agreement dated as of September 11,
2008, as the same may hereafter be amended, modified, extended or amended and
restated from time to time (the "Credit Agreement"), BOTW is to make available
to Mortgagor a revolving line of credit. In addition, Mortgagor may heretofore
have incurred, or may hereafter incur, obligations to BOTW in connection with
commodity hedge agreements, commodity swap agreements, exchange agreements,
collar agreements or cap agreements, fixed price agreements or other agreements
or arrangements designed to protect Mortgagor against fluctuations in interest
rates, currency exchange rates and/or the prices of oil, gas or other
hydrocarbons ("Hedging Obligations"). Mortgagor's obligations under or in
connection with the above-described revolving line of credit or such Hedging
Obligations are intended to be secured by the liens, security interests and
assignments granted pursuant to this Instrument.

        All of the property described under 1 through 8 below, to the extent
owned by Mortgagor, is herein collectively called the "Collateral":

        1.     All of the present right, title and interest of Mortgagor and any
and all additional interests hereafter acquired by Mortgagor (all of the
foregoing being herein collectively called the "Interests"), including without
limitation the working interests and net revenue interests, if any, set forth in
Exhibit "A": (a) in and to all of the fee estates, surface estates, easements,
rights-of-way, mineral estates, leasehold estates, oil and gas leases, oil, gas
and mineral leases, licenses, subleases and sublicenses described or referred to
in Exhibit "A" attached hereto and made a part hereof or covering or relating to
all or any part of the land described in Exhibit "A" or the description of which
is incorporated in Exhibit "A", and (b) in and to any other interests covering
or relating to all or any part of the land described in Exhibit "A" or the
description of which is incorporated in Exhibit "A" (the "Land");

        2.     All of the oil, gas, casinghead gas, coalbed methane and other
hydrocarbons, whether solid, liquid or gaseous, and all other associated or
related substances ("Hydrocarbons") owned by Mortgagor, in, on or attributable
to any of the Interests, including without limitation all of the severed and
extracted Hydrocarbons owned by Mortgagor and any and all "as-extracted
collateral" (as defined in the applicable version of the Uniform Commercial
Code);

        3.     All of the items incorporated as part of or attributed or affixed
to any of the real property included in the Interests;

        4.     All wells, platforms, derricks, casing, tubing, tanks, tank
batteries, separators, dehydrators, compressors, rods, pumps, flow lines, water
lines, gas lines, machinery, pipelines, power lines and other goods and
equipment, and all other personal property and fixtures, now or hereafter owned,
leased or used by Mortgagor, in, on or attributable to any of the Interests,
including without limitation any and all such items which are used or purchased
for the production, treatment, storage, transportation, manufacture or sale of
Hydrocarbons and any and all such items described on Exhibit "A";

7

--------------------------------------------------------------------------------



        5.     All of the inventory, accounts, contract rights, chattel paper,
payment intangibles, promissory notes, supporting obligations and general
intangibles of Mortgagor, whether heretofore or hereafter arising, in connection
with any of the Interests, including without limitation those arising under any
contract or agreement relating to the exploration for Hydrocarbons, the
operation of any property for the production of Hydrocarbons or the treatment,
storage, transportation, gathering, handling, processing, manufacture, sale or
marketing of Hydrocarbons, including without limitation any of the foregoing
described on Exhibit "A" and any and all operating, pooling, commodity hedge,
swap, exchange, forward, futures, floor, collar or cap agreements entered into
by or on behalf of Mortgagor or to which Mortgagor is a party or has rights;

        6.     All logs, maps, geologic data, seismic data, gravitational data,
magnetic data, other geophysical data, geochemical data, engineering data,
formation tests, core samples, drilling reports, division orders, transfer
orders, title opinions, reserve reports, lease files, well files and other
information, data and records, whether in paper, electronic or any other form,
and related computer hardware and software;

        7.     All of the rights, privileges, benefits, hereditaments and
appurtenances in any way belonging, incidental or appertaining to any of the
property described under Paragraphs 1 through 6 above; and

        8.     All of the proceeds and products of the property described under
Paragraphs 1 through 7 above, including without limitation condemnation awards
and the proceeds of any and all insurance policies covering all or any part of
said property, in accordance with the terms of this Instrument, and, to the
extent they may constitute proceeds, instruments, accounts, chattel paper,
payment intangibles, promissory notes, supporting obligations, securities,
general intangibles and contract rights.

        IN CONSIDERATION of the sum of ten dollars ($10.00) in hand paid to
Mortgagor, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor hereby:

        A.    Grants, bargains, sells, assigns, transfers, pledges, mortgages
and conveys, and grants a security interest in, the Collateral to BOTW, WITH
POWER OF SALE pursuant to this Instrument and applicable law; TO HAVE AND TO
HOLD the Collateral to BOTW and its successors and assigns forever, subject to
all of the terms, conditions, covenants and agreements herein set forth, for the
security and benefit of BOTW; and

        B.    Assigns to BOTW, to the extent owned by Mortgagor, all of the
severed and extracted Hydrocarbons produced from or attributed to any of the
Collateral, together with all amounts that become payable to Mortgagor with
respect to any of the Collateral, whether now owned or hereafter acquired, and
all of the proceeds thereof.

        AND in furtherance thereof Mortgagor warrants, represents, covenants and
agrees as follows:


IX.    OBLIGATIONS


         SECTION 1.1    This Instrument is executed, acknowledged and delivered
by Mortgagor to secure and enforce the following obligations (herein called the
"Obligations"):

        A.    Payment of and performance of all obligations of Mortgagor under
or in connection with the Promissory Note dated September 11, 2008, as the same
may hereafter be amended, renewed, extended or substituted for (the "Note"),
made by Mortgagor, in the face amount of $20,000,000, payable to the order of
BOTW on or before September 11, 2010 (or such earlier date as may be specified
in the Credit Agreement), with interest at the rates described in the Credit
Agreement;

8

--------------------------------------------------------------------------------



        B.    All indebtedness, liabilities and obligations of Mortgagor to
BOTW, of every kind and character, now existing or hereafter arising, pursuant
to the Credit Agreement, including, without limitation, Hedging Obligations
arising pursuant to the Credit Agreement;

        C.    Payment of all sums advanced and costs and expenses incurred by
BOTW (whether directly or indirectly and including without limitation all legal
fees) in connection with the Obligations or any part thereof, any renewal,
extension or change of or substitution for the Obligations or any part thereof,
or the acquisition or perfection of the security therefor, whether such
advances, costs and expenses were made or incurred at the request of Mortgagor
or BOTW;

        D.    Payment of all other indebtedness and liabilities and performance
of all other obligations of Mortgagor to BOTW arising pursuant to this
Instrument or in connection with this Instrument; and

        E.    All renewals, extensions, amendments and changes of, or
substitutions or replacements for, all or any part of the items described under
A through D above; provided that such renewals, extensions, amendments, changes
of, or substitutions or replacements for, all or any part of the foregoing:

        (1)   shall not exceed $20,000,000 in aggregate outstanding principal
amount at any time;

        (2)   shall have been made on or before September 11, 2010; and

        (3)   shall completely mature on or before September 11, 2016.

        SECTION 1.2    The maximum amount of the Obligations that may be
outstanding at any time or from time to time that shall be secured by this
Instrument, including as a mortgage or as a pledge or assignment of
Hydrocarbons, is $20,000,000.


X.    WARRANTIES, REPRESENTATIONS AND COVENANTS


         SECTION 2.1    Mortgagor warrants, represents and covenants to and with
BOTW that: (a) Mortgagor has the right to receive at all times the "Net Revenue
Interest" specified in Exhibit "A" of all Hydrocarbons produced from the wells
located on the Collateral; (b) Mortgagor's share of development and operating
costs with respect to any of the wells or properties included in the Collateral
is no greater than the "Working Interest" specified in Exhibit "A" for that well
or property (unless Mortgagor's right to receive production proceeds from such
well or property has been increased by a proportionate amount over the
applicable "Net Revenue Interest" specified for such well or property in
Exhibit "A"); (c) Mortgagor is the lawful owner of good and defensible title to
the Collateral, free and clear of all liens, security interests, encumbrances
and burdens, except liens, security interests and other matters permitted by the
terms of the Credit Agreement; (d) each loan, the payment of which constitutes
an Obligation hereunder, is or shall be for a business or commercial purpose;
and (e) Mortgagor will forever defend the title to the Collateral against the
claims of all persons whomsoever claiming or to claim the same or any part
thereof.

         SECTION 2.2    Mortgagor covenants that, so long as any part of the
Obligations remains unpaid or unsatisfied, unless BOTW shall have otherwise
consented in writing:

        A.    Mortgagor shall promptly and, insofar as not contrary to
applicable law, at Mortgagor's own expense, file and refile in such offices, at
such times and as often as may be necessary, this Instrument and every other
instrument in addition or supplemental hereto, including applicable financing
statements, as may be necessary to create, perfect, maintain and preserve the
lien, encumbrance and security interest intended to be created hereby and the
rights and remedies of BOTW hereunder;

9

--------------------------------------------------------------------------------



        B.    Mortgagor shall execute, acknowledge and deliver to BOTW such
other and further instruments and do such other acts as in the reasonable
opinion of BOTW may be necessary or desirable to more fully identify and subject
to the lien, encumbrance and security interest and assignment created hereby any
property intended by the terms hereof to be covered hereby, to assure the first
priority thereof, and otherwise to effect the intent of this Instrument,
promptly upon request of BOTW and at Mortgagor's expense; and

        C.    If the title, interest, lien or encumbrance, as the case may be,
of Mortgagor or BOTW to the Collateral or any part thereof, or the security of
this Instrument, or the rights or powers of BOTW hereunder, shall be attacked,
either directly or indirectly, or if any legal proceedings are commenced
involving Mortgagor or the Collateral, Mortgagor shall promptly give written
notice thereof to BOTW and at Mortgagor's own expense shall take all reasonable
steps diligently to defend against any such attack or proceedings; and BOTW may
take such independent action in connection therewith as it may in its discretion
deem advisable, and all costs and expenses, including, without limitation,
reasonable attorneys' fees and legal expenses, incurred by BOTW in connection
therewith shall be a demand obligation owing by Mortgagor to BOTW, shall bear
interest at the applicable rate provided in the Credit Agreement, and shall be a
part of the Obligations.


XI.    COLLECTION OF PROCEEDS OF PRODUCTION


         SECTION 3.1    Pursuant to the assignment made by Mortgagor in
paragraph B of the granting clause of this Instrument, BOTW is entitled to
receive all of the severed and extracted Hydrocarbons produced from or
attributed to all of the Interests, together with all of the proceeds thereof.
Mortgagor acknowledges and agrees that said assignment is intended to be an
absolute and unconditional assignment and not merely a pledge of or creation of
a security interest therein or assignment as additional security. Mortgagor
hereby authorizes and directs all parties producing, purchasing, receiving or
having in their possession any such Hydrocarbons or proceeds to treat and regard
BOTW as the party entitled, in Mortgagor's place and stead, to receive such
Hydrocarbons and proceeds; and said parties shall be fully protected in so
treating and regarding BOTW and shall be under no obligation to see to the
application by BOTW of any such proceeds received by it.

         SECTION 3.2    All of the proceeds received by BOTW pursuant to
Section 3.1 shall be applied by BOTW in accordance with the terms of the Credit
Agreement and Section 5.10 below.

         SECTION 3.3    Upon any sale of any of the Collateral by or for the
benefit of BOTW pursuant to Article V, the Hydrocarbons thereafter produced from
or attributed to the part of the Collateral so sold, and the proceeds thereof,
shall be included in such sale and shall pass to the purchaser free and clear of
the provisions of this Article.

         SECTION 3.4    BOTW is hereby absolved from all liability for failure
to enforce collection of any such Hydrocarbons or proceeds and from all other
responsibility in connection therewith, except the responsibility to account to
Mortgagor for proceeds actually received.

         SECTION 3.5    Mortgagor shall indemnify BOTW against all claims,
actions, liabilities, judgments, costs, attorneys' fees and other charges of
whatsoever kind or nature (herein called "Claims") made against or incurred by
BOTW as a consequence of the assertion, either before or after the payment in
full of the Obligations, that BOTW received Hydrocarbons or proceeds pursuant to
this Article which were claimed by or due to third persons. BOTW shall have the
right to employ attorneys and to defend against any Claims, and unless furnished
with reasonable indemnity, BOTW shall have the right to pay or compromise and
adjust all Claims. Mortgagor shall indemnify and pay to BOTW all such amounts as
may be paid in respect thereof or as may be successfully adjudicated against
BOTW. The liabilities of Mortgagor as set forth in this Section shall survive
the termination of this Instrument.

10

--------------------------------------------------------------------------------



         SECTION 3.6    Nothing in this Instrument shall be deemed or construed
to create a delegation to or assumption by BOTW of the duties and obligations of
Mortgagor under any agreement or contract relating to the Collateral or any
portion thereof, and all of the parties to any such contract shall continue to
look to Mortgagor for performance of all covenants and other obligations and the
satisfaction of all representations and warranties of Mortgagor thereunder,
notwithstanding the assignment of production and proceeds herein made or the
exercise by BOTW, prior to foreclosure, of any of its rights hereunder or under
applicable law.


XII.    TERMINATION


        If all of the Obligations of Mortgagor shall be paid or performed in
full pursuant to the terms and conditions of this Instrument and the instruments
evidencing the Obligations and if BOTW has no further obligation to make
advances to Mortgagor or in connection with Hedging Obligations of Mortgagor,
then BOTW shall, promptly after the request of Mortgagor, execute, acknowledge
and deliver to Mortgagor proper instruments in recordable form evidencing the
termination and release of this Instrument. Mortgagor shall pay all reasonable
legal fees and other out-of-pocket expenses incurred by BOTW for preparing and
reviewing such instruments of termination and the execution and delivery
thereof, and BOTW may require payment of the same prior to delivery of such
instruments. Otherwise, this Instrument shall remain and continue in full force
and effect.


XIII.    DEFAULT


         SECTION 5.1    The occurrence of any "Event of Default" or "Default"
(as described in the Credit Agreement or in any agreement entered into in
connection with the Hedging Obligations), including without limitation the
expiration of any applicable grace period (an "Event of Default"), shall,
automatically (as described in the Credit Agreement or in any agreement entered
into in connection with the Hedging Obligations), or at the option of BOTW, make
all amounts then remaining unpaid on the Obligations immediately due and
payable, and the liens, encumbrances and security interests evidenced or created
hereby shall be subject to foreclosure in any manner provided for herein or
provided for by law.

         SECTION 5.2    Upon the occurrence and during the continuance of any
Event of Default, BOTW may elect to treat the fixtures included in the
Collateral either as real property or as personal property, but not as both, and
proceed to exercise such rights as apply to the type of property selected.

         SECTION 5.3    Upon the occurrence and during the continuance of any
Event of Default, in addition to all other rights and remedies herein conferred,
BOTW shall have all of the rights and remedies of a mortgagee under a mortgage
with respect to all of the Collateral. This Instrument shall be effective as a
mortgage, and, upon the occurrence of an Event of Default, may be foreclosed as
to any of the Collateral in any manner permitted by applicable law, and any
foreclosure suit may be brought by BOTW. The provisions set forth in this
Section 5.3 shall not in any way limit any other provision of this Instrument.
Upon the occurrence and during the continuance of an Event of Default, BOTW
shall, to the extent permitted by applicable law, have the right and power, but
not the obligation, to enter upon and take immediate possession of the real
property included in the Collateral or any part thereof, to exclude Mortgagor
therefrom, to hold, use, operate, manage and control such real property, to make
all such repairs, replacements, alterations, additions and improvements to the
same as BOTW may deem proper, to sell all of the severed and extracted
Hydrocarbons included in the same subject to the provisions of Article III, to
demand, collect and retain all other earnings, proceeds and other sums due or to
become due with respect to such real property, accounting for and applying to
the payment of the Obligations only the net earnings arising therefrom after
charging against the receipts therefrom all costs, expenses, charges, damages
and losses incurred by reason thereof plus interest thereon at an annual rate
which equals the default rate of interest payable on

11

--------------------------------------------------------------------------------




overdue principal, as described in the Credit Agreement, as fully and
effectually as if BOTW were the absolute owner of such real property and without
any liability to Mortgagor in connection therewith.

         SECTION 5.4    Upon the occurrence and during the continuance of any
Event of Default, BOTW, in lieu of or in addition to exercising any other power,
right or remedy herein granted or by law or equity conferred, may proceed by an
action or actions in equity or at law for the seizure and sale of the real
property included in the Collateral or any part thereof, for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power, right or remedy herein granted or by law or equity
conferred, for the foreclosure or sale of such real property or any part thereof
under the judgment or decree of any court of competent jurisdiction, for the
appointment of a receiver pending any foreclosure hereunder or the sale of such
real property or any part thereof or for the enforcement of any other
appropriate equitable or legal remedy.

         SECTION 5.5    Upon the occurrence and during the continuance of any
Event of Default, in addition to all other powers, rights and remedies herein
granted or by law or equity conferred, BOTW shall have all of the rights and
remedies of an assignee and secured party granted by applicable law, including
the Uniform Commercial Code, and shall, to the extent permitted by applicable
law, have the right and power, but not the obligation, to take possession of the
personal property included in the Collateral, and for that purpose BOTW may
enter upon any premises on which any or all of such personal property is located
and take possession of and operate such personal property or remove the same
therefrom. BOTW may require Mortgagor to assemble such personal property and
make it available to BOTW at a place to be designated by BOTW which is
reasonably convenient to both parties. The following presumptions shall exist
and shall be deemed conclusive with regard to the exercise by BOTW of any of its
remedies with respect to personal property:

        A.    If notice is required by applicable law, at least five days' prior
written notice of the time and place of any public sale or of the time after
which any private sale or any other intended disposition thereof is to be made
shall be reasonable notice to Mortgagor. No such notice is necessary if such
property is perishable, threatens to decline speedily in value or is of a type
customarily sold on a recognized market.

        B.    Without in any way limiting the right and authority of BOTW to
sell or otherwise dispose of Collateral in a commercially reasonable manner, the
following, or any of them, shall be considered commercially reasonable: (1) BOTW
may hold a public sale of the Collateral in Denver, Colorado, or San Francisco,
California, after having provided Mortgagor with at least five days' notice of
such sale (or such minimum notice as required by law, whichever is greater) and
after having published notice of such sale by an advertisement in such
publication as may be permitted or required under applicable state law, as BOTW
determines to be appropriate (which advertisement may be placed in the
"classified" section), for a period of not less than five consecutive issues
commencing not more than ten days prior to the sale; (2) the Collateral may be
sold for cash; and (3) BOTW or any other person owning, directly or indirectly,
any interest in any of the Obligations may be a purchaser at such sale.

        SECTION 5.6    Upon the occurrence and during the continuance of any
Event of Default, BOTW may, with respect to all or any portion of the
Collateral, subject to any mandatory requirements of applicable law, sell or
have sold the real property or interests therein included in the Collateral or
any part thereof at one or more sales, as an entirety or in parcels, at such
place or places and otherwise in such manner and upon such notice as may be
required by law or by this Instrument, or, in the absence of any such
requirement, as BOTW may deem appropriate. BOTW may postpone the sale of such
real property or interests therein or any part thereof by public announcement at
the time and place of such sale, and from time to time thereafter may further
postpone such sale by public announcement made at the time of sale fixed by the
preceding postponement. Sale of a part of such real property or interests
therein or any defective or irregular sale hereunder will not exhaust the power
of sale, and sales may

12

--------------------------------------------------------------------------------



be made from time to time until all such property is sold without defect or
irregularity or the Obligations are paid in full. BOTW shall have the right to
appoint one or more attorneys-in-fact to act in conducting the foreclosure sale
and executing a deed to the purchaser. It shall not be necessary for any of the
Collateral at any such sale to be physically present or constructively in the
possession of BOTW.

         SECTION 5.7    BOTW or any other person owning, directly or indirectly,
any interest in any of the Obligations shall have the right to become the
purchaser at any sale made pursuant to the provisions of this Article V and
shall have the right to credit upon the amount of the bid made therefor the
amount payable to it under or in connection with the Obligations. Recitals
contained in any conveyance to any purchaser at any sale made hereunder will
conclusively establish the truth and accuracy of the matters therein stated,
including without limitation nonpayment of the Obligations and advertisement and
conduct of such sale in the manner provided herein or provided by law. Mortgagor
hereby ratifies and confirms all legal acts that BOTW may do in carrying out the
provisions of this Instrument.

         SECTION 5.8    Effective upon the occurrence and during the continuance
of any Event of Default, Mortgagor hereby waives and relinquishes, to the
maximum extent permitted by law, and subject to any mandatory requirements of
applicable law, Mortgagor hereby agrees that Mortgagor shall not at any time
hereafter have or assert, any right under any law pertaining to: marshalling,
whether of assets or liens, the sale of property in the inverse order of
alienation, the exemption of homesteads, the administration of estates of
decedents, appraisement, valuation, stay, extension, redemption, subrogation, or
abatement, suspension, deferment, diminution or reduction of any of the
Obligations (including, without limitation, setoff), now or hereafter in force.
Mortgagor expressly agrees that BOTW may offer the Collateral as a whole or in
such parcels or lots as BOTW, in its sole discretion elects, regardless of the
manner in which the Collateral may be described.

         SECTION 5.9    All costs and expenses (including reasonable attorneys'
fees, legal expenses, filing fees, and mortgage, transfer, stamp and other
excise taxes) incurred by BOTW in perfecting, protecting and enforcing its
rights hereunder, whether or not an Event of Default shall have occurred, shall
be a demand obligation of Mortgagor to BOTW and shall bear interest at the
applicable rate provided in the Credit Agreement, all of which shall be part of
the Obligations.

         SECTION 5.10    The proceeds of any sale of the Collateral or any part
thereof made pursuant to this Article V shall be applied as follows:

        A.    First, to the payment of all costs and expenses incident to the
enforcement of this Instrument, including, without limitation, a reasonable
compensation to the agents, attorneys and counsel of BOTW;

        B.    Second, to the payment or prepayment of the Obligations, in such
order as BOTW shall elect; and

        C.    Third, the remainder, if any, shall be paid to Mortgagor or such
other person or persons as may be entitled thereto by law.

        SECTION 5.11    Upon any sale made under the powers of sale herein
granted and conferred, the receipt of BOTW will be sufficient discharge to the
purchaser or purchasers at any sale for the purchase money, and such purchaser
or purchasers and the heirs, devisees, personal representatives, successors and
assigns thereof will not, after paying such purchase money and receiving such
receipt of BOTW, be obligated to see to the application thereof or be in any way
answerable for any loss, misapplication or non-application thereof.

13

--------------------------------------------------------------------------------




XIV.    MISCELLANEOUS PROVISIONS


         SECTION 6.1    Each and every right, power and remedy hereby granted to
BOTW shall be cumulative and not exclusive, and each and every right, power and
remedy whether specifically hereby granted or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by BOTW, and the exercise of any such right, power or remedy will not
be deemed a waiver of the right to exercise, at the same time or thereafter, any
other right, power or remedy. All changes to and modifications of this
Instrument must be in writing and signed by Mortgagor and BOTW.

         SECTION 6.2    If any provision hereof or of any of the other documents
constituting, evidencing or creating all or any part of the Obligations is
invalid or unenforceable in any jurisdiction, the other provisions hereof or of
said documents shall remain in full force and effect in such jurisdiction and
the remaining provisions hereof will be liberally construed in favor of BOTW in
order to carry out the provisions hereof and of such other documents. The
invalidity of any provision of this Instrument in any jurisdiction will not
affect the validity or enforceability of any such provision in any other
jurisdiction.

         SECTION 6.3    This Instrument will be deemed to be and may be enforced
from time to time as an assignment, contract, financing statement, real estate
mortgage, or security agreement, and from time to time as any one or more
thereof, as is appropriate under applicable state law. A carbon, photographic or
other reproduction of this Instrument or any financing statement in connection
herewith shall be sufficient as a financing statement for any and all purposes.

         SECTION 6.4    Notwithstanding anything to the contrary contained
herein, no rate of interest required hereunder or under the Obligations shall
exceed the maximum legal rate under applicable law, and, in the event any such
rate is found to exceed such maximum legal rate, Mortgagor shall be required to
pay only such maximum legal rate.

         SECTION 6.5    Insofar as permitted by otherwise applicable law, this
Instrument and the Obligations shall be construed under and governed by the laws
of the State of Colorado (excluding choice of law and conflict of law rules);
provided, however, that, with respect to any portion of the Collateral located
outside of the State of Colorado, the laws of the place in which such property
is located shall apply to the extent necessary to permit BOTW to enforce or
realize upon its rights and remedies hereunder with respect to such property,
and any such enforcement or realization proceedings shall be conducted in
compliance with the applicable laws of the state where the Collateral is
located.

         SECTION 6.6    This instrument may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that: (a) to facilitate recordation, in
particular counterparts hereof, portions of Exhibit "A" hereto which describe
properties situated in counties or parishes other than the county or parish in
which the counterpart is to be recorded have been omitted, and (b) to
accommodate different execution formalities for different states in which the
Collateral is located, the signature blocks and title pages in counterparts to
be filed in certain states may contain captions, witnesses, acceptances and
other formalities not included in other counterparts. Each counterpart shall be
deemed to be an original for all purposes, and all counterparts shall together
constitute but one and the same instrument.

         SECTION 6.7    Unless otherwise specified in Exhibit "A" hereto, all
recording references in Exhibit "A" hereto are to the official real property
records of the county in which the affected land is located. The references in
Exhibit "A" hereto to liens, encumbrances and other burdens shall not be deemed
to recognize or create any rights in third parties.

         SECTION 6.8    All deliveries and notices hereunder shall be deemed to
have been duly made or given if made or given in conformity with the provisions
of the Credit Agreement.

14

--------------------------------------------------------------------------------



         SECTION 6.9    This Instrument shall bind and inure to the benefit of
the respective successors and assigns of Mortgagor and BOTW, including, without
limitation, any and all other banks, lending institutions and parties which may
participate in the indebtedness evidenced by the Obligations or any of them.
Notwithstanding any other provision contained herein, if any property interest
granted by this Instrument does not vest on the execution and delivery of this
Instrument, it shall vest, if at all, no later than 20 years after the execution
and delivery of this Instrument. As used herein, the term "person" shall mean
individual, corporation, limited liability company, partnership, joint venture,
agency or other form of entity or association.

         SECTION 6.10    Some of the above goods are or are to become fixtures
on the Land. The above described minerals or other substances of value which may
be extracted from the earth (including without limitation oil and gas), and the
accounts relating thereto will be financed at the wellhead of the well or wells
located on the Land. This Instrument is to be filed for record in, among other
places, the real estate records of each county in which the affected real estate
is located; to wit, all of those listed in Exhibit "A." Mortgagor is the owner
of a record interest in a portion of the real estate concerned. The mailing
address of Mortgagor and the address of BOTW from which information concerning
the security interest may be obtained are as set forth above.

         SECTION 6.11    BOTW shall be entitled to enforce payment of any
indebtedness and performance of any other of the Obligations secured hereby and
to exercise all rights and powers under this Instrument or under any other
instrument or other agreement or any laws now or hereafter in force,
notwithstanding the fact that some or all of said indebtedness and other
Obligations secured hereby may now or hereafter be otherwise secured, whether by
mortgage, deed of trust, pledge, lien, assignment or otherwise. Neither the
acceptance of this Instrument nor its enforcement, whether by court action or
pursuant to the power of sale or other powers herein contained shall prejudice
or in any manner affect BOTW's right to realize upon or enforce any other
security now or hereafter held by BOTW, it being agreed that BOTW shall be
entitled to enforce this Instrument and any other security now or hereafter held
by BOTW in such order and manner as it may in its absolute discretion determine.

        EXECUTED as of the date first above written.

    KODIAK OIL & GAS (USA) INC.
 
 
By:
 
/s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO
STATE OF COLORADO
 
)
) ss.
 
  CITY AND COUNTY OF DENVER   )    

        Subscribed and sworn to before me this 11th day of September, 2008 by
Lynn A Peterson, as President &CEO of Kodiak Oil & Gas (USA) Inc.

        Witness my hand and official seal.

        My commission expires: 06/05/2010.


 
 
/s/ SANDRA ONEIL


--------------------------------------------------------------------------------

Notary Public
Sandra Oneil, Notary Public
State of Colorado
My Commission Expires 6/5/2010

15

--------------------------------------------------------------------------------






PREAMBLE TO

EXHIBIT "A"


        Well names, unit designations, unit tract descriptions and descriptions
of undivided leasehold interests, Net Revenue Interests and Working Interests
contained in Exhibit "A" shall not be deemed to limit the interests covered
hereby.

        Reference is made to the land descriptions contained in the documents of
title recorded as described in Exhibit "A." To the extent that any land
description in Exhibit "A" is incorrect or not legally sufficient, the land
descriptions contained in the leases or other documents recorded as described in
Exhibit "A" are incorporated herein by this reference.

        Unless provided otherwise, all recording references in Exhibit "A" are
to the official real property records of the county or counties in which the
Interests are located and in which records such documents are or in the past
have been customarily recorded, whether Deed Records, Oil and Gas Records, Oil
and Gas Lease Records or other records.

        Unless marked with a percentage symbol (%), the "Working Interests"
("WI") and "Net Revenue Interests" ("NRI") described in Exhibit "A" are
expressed in decimal equivalents, e.g., 1.00 = 100 percent.

16

--------------------------------------------------------------------------------



September 11, 2008

Kodiak Oil & Gas (USA) Inc.
1625 Broadway, Suite 250
Denver, Colorado 80202


Gentlemen:

        Reference is made to that certain Credit Agreement dated as of
September 11, 2008, between Kodiak Oil & Gas (USA) Inc., as borrower
("Borrower"), and Bank of the West, as lender (the "Bank"). The above-described
Credit Agreement, as it may be amended from time to time, is herein referred to
as the "Credit Agreement." Reference is also made to that certain Promissory
Note dated September 11, 2008 (the "Note"), in the face amount of $20,000,000,
made by Borrower, payable to the order of the Bank.

        Payment of the indebtedness owing to the Bank by Borrower is secured by
a Mortgage, Security Agreement, Assignment, Financing Statement and Fixture
Filing dated as of September 11, 2008 (the "Mortgage"), from Borrower to the
Bank.

        Pursuant to the terms of the Mortgage, Borrower has assigned to the Bank
the proceeds of the sales of oil and gas from the properties described in the
Mortgage (the "Proceeds") and has granted to the Bank the right to receive all
of the Proceeds directly and to apply them in satisfaction of the obligations of
Borrower to the Bank.

        Notwithstanding anything to the contrary contained in the Mortgage or in
the Credit Agreement, the Bank hereby consents to the suspension of its right to
receive the Proceeds directly and grants to Borrower a revocable license to
collect the Proceeds, unless and until the Bank elects to revoke such consent
and to terminate such license by notice to Borrower in accordance with the
notice provisions of the Credit Agreement. Borrower and the Bank understand and
agree that the Bank may elect to exercise its right to receive the Proceeds only
upon the occurrence of an Event of Default (as defined in the Credit Agreement).

        Nothing contained herein will limit the obligation of Borrower to make
payments of principal and interest as set forth in the Credit Agreement at the
times and in the amounts specified therein.

        In the event the Bank does revoke the license granted to Borrower and
the suspension of its right to receive the Proceeds as provided herein, upon
such revocation, Borrower will then and thereafter receive and hold any such
Proceeds as are received in trust pursuant to the relevant sections of the
Mortgage and the Credit Agreement for the purpose of protecting the Bank's
security interest in the Proceeds and will promptly pay over any and all such
Proceeds to the Bank.

17

--------------------------------------------------------------------------------



        Please indicate your acceptance below.

    Very truly yours,
 
 
BANK OF THE WEST
 
 
By:
 
/s/ DUC DUONG



--------------------------------------------------------------------------------

    Name:   Duc Duong     Title:   Vice President

ACCEPTED AND AGREED TO:
KODIAK OIL & GAS (USA) INC.    
By:
 
/s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO
 
 

18

--------------------------------------------------------------------------------






OMNIBUS CERTIFICATE


        The undersigned, Lynn A. Peterson, in his capacity as President &CEO of
Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the "Company"), hereby
certifies as follows:

        1.     Attached hereto is a true and complete copy of the Articles of
Incorporation of the Company and any and all amendments thereto, all as in
effect on the date hereof.

        2.     Attached hereto is a true and complete copy of the Bylaws of the
Company, and any and all amendments thereto, all as in effect on the date
hereof.

        3.     Attached hereto is a true and complete copy of certain
Resolutions duly adopted by the Directors of the Company authorizing the Company
to enter into the Credit Agreement dated as of September 11, 2008 (the "Credit
Agreement"), between the Company, as borrower, and Bank of the West, as lender,
and any and all related promissory notes, security documents and other
documents. Said Resolutions have not been amended, modified or revoked in any
respect and are in full force and effect as of the date hereof.

        4.     The following person(s) is(are) duly authorized to execute Loan
Documents (as defined in the Credit Agreement) on behalf of the Company:

Name and
Capacity
 
Specimen
Signature
Lynn A. Peterson, President & CEO   /s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Keith Doss, Chief Financial Officer   /s/ KEITH DOSS


--------------------------------------------------------------------------------

        EXECUTED by the undersigned as of the 11th day of September, 2008.


 
 
/s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Lynn A. Peterson, President & CEO

19

--------------------------------------------------------------------------------



EXHIBIT "A"

[Schedule of leases to be provided by Mortgagor to BOTW from time to time]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



CREDIT AGREEMENT
TABLE OF CONTENTS
CREDIT AGREEMENT
AGREEMENT
I. DEFINITIONS AND REFERENCES
II. THE LOANS
III. SECURITY; FEES; LIBOR PROVISIONS; TAXES; INCREASED CAPITAL
IV. CONDITIONS PRECEDENT TO LOANS
V. REPRESENTATIONS AND WARRANTIES
VI. COVENANTS OF BORROWER
VII. EVENTS OF DEFAULT AND REMEDIES
VIII. MISCELLANEOUS
EXHIBIT A PROMISSORY NOTE
EXHIBIT B ADVANCE REQUEST
EXHIBIT C REQUEST FOR ISSUANCE OF LETTER OF CREDIT
EXHIBIT D INTEREST RATE ELECTION
EXHIBIT E COMPLIANCE REPORT
SCHEDULE A BORROWING BASE PROPERTIES
GUARANTY BY CORPORATION
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT, FINANCING STATEMENT AND FIXTURE FILING
FROM KODIAK OIL & GAS (USA) INC. TO BANK OF THE WEST
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT, FINANCING STATEMENT AND FIXTURE FILING
IX. OBLIGATIONS
X. WARRANTIES, REPRESENTATIONS AND COVENANTS
XI. COLLECTION OF PROCEEDS OF PRODUCTION
XII. TERMINATION
XIII. DEFAULT
XIV. MISCELLANEOUS PROVISIONS
PREAMBLE TO EXHIBIT "A"
OMNIBUS CERTIFICATE
